Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 1 of 84. PageID #: 13430




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    GLENN GOODWIN, et al.,                                  CASE NO. 1:18-CV-01014

                                      Plaintiffs,
                     -vs-                                   JUDGE PAMELA A. BARKER


    AMERICAN MARINE EXPRESS, INC., et
    al.,                              MEMORANDUM OF OPINION AND
                                      ORDER
                       Defendants.


           This matter comes before the Court upon the following motions of Plaintiffs Glenn Goodwin

(“Goodwin”) and Ronald King (“King”) (collectively, “Plaintiffs”) and Defendants American Marine

Express, Inc., (“AMX”), Gurai Leasing Company, LLC (“GLC”), Intermodal Facilities Group, Ltd.

(“IFG”), Daniel Cain (“Cain”), Harjit S. Dhillon (“Dhillon”), Kuldip S. Gurai (“Gurai”), and Billy

Lee Kyle (“Kyle”) (collectively, “Defendants”):                  (1) Plaintiffs’ Motion for Partial Summary

Judgment (Doc. No. 61); (2) Omnibus Motion for Summary Judgment of All Defendants Except

Gurai Leasing Company, LLC (“Defendants’ Omnibus Motion for Summary Judgment”) (Doc. No.

75); (3) Motion for Summary Judgment of Defendant Gurai Leasing Company, LLC (“GLC’s Motion

for Summary Judgment”) (Doc. No. 76); (4) Defendants’ Motion to Strike Affidavit and Expert

Report of Heinz E. Ickert (“Motion to Strike Ickert Report”) (Doc. No. 79); (5) Defendants’ Motion

to Strike Affidavit and Report of Edward Brady 1 (“Motion to Strike Brady Report”) (Doc. No. 80);




1
    Defendants originally mistakenly identified Edward Brady as Ed Bradley. (See Doc. No. 84 at 1.)
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 2 of 84. PageID #: 13431




and (6) Plaintiffs’ Motion to Exclude Testimony of Belinda Glavic Grassi (“Motion to Exclude Grassi

Testimony”) (Doc. No. 95). All motions have been fully briefed. (See Doc. Nos. 81, 84-90, 97, 98.)

       For the following reasons, Plaintiffs’ Motion for Partial Summary Judgment (Doc. No. 61) is

DENIED, Defendants’ Omnibus Motion for Summary Judgment (Doc. No. 75) is GRANTED IN

PART and DENIED IN PART, GLC’s Motion for Summary Judgment (Doc. No. 76) is GRANTED

IN PART and DENIED IN PART, Defendants’ Motion to Strike Ickert Report (Doc. No. 79) is

GRANTED IN PART and DENIED IN PART, Defendants’ Motion to Strike Brady Report (Doc.

No. 80) is GRANTED IN PART and DENIED IN PART, and Plaintiffs’ Motion to Exclude Grassi

Testimony (Doc. No. 95) is GRANTED IN PART and DENIED IN PART.

  I.   Background

           a. Factual Background

                    i. Formation and Operation of AMX, GLC, and IFG

       In 1986, Harjit S. Dhillon (“Dhillon”) obtained a commercial driver’s license, purchased a

truck, and began transporting freight as an owner-operator. (Doc. No. 75-1 at ¶¶ 2-3.) Owner-

operators own their trucks and lease them, along with their services as a driver, to a motor carrier that

has federal operating authority to move freight in interstate commerce for the motor carrier’s

customers. (Id. at ¶ 4.) An owner-operator typically works as a subcontractor of the carrier to deliver

the freight. (Id.) To wit, Dhillon received an agreed amount from the motor carrier to which he

leased his truck for each load that he delivered under the carrier’s operating authority. (Id.) In

contrast to an owner-operator, a fleet operator owns multiple trucks that are leased to a carrier. (Id.

at ¶ 8.) Because a fleet operator can only drive one truck by him- or herself, a fleet operator pays

others to drive the trucks owned by the fleet operator. (Id.)


                                                   2
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 3 of 84. PageID #: 13432




        In January 2007, Dhillon formed his own motor carrier company, American Marine Express,

Inc. (“AMX”), and became its sole shareholder. (Id. at ¶ 22.) Dhillon did not want to take part in the

day-to-day operation of the company, however, and instead set it up to run without his daily

supervision. (Id. at ¶ 17.) Dhillon hired salaried employees to manage AMX and its various

departments, including Daniel Cain (“Cain”) to serve as AMX’s general manager, Billy Lee Kyle

(“Kyle”) (Cain’s brother) to be in charge of dispatch, and Cathy Behringer (“Behringer”) to be in

charge of safety. (Id. at ¶¶ 18, 24, 31.) Cain reported to Dhillon, but Dhillon continued to drive his

truck to deliver freight during the day. (Id. at ¶¶ 17, 31.) Shortly after its formation, AMX obtained

the authority to operate as a motor carrier transporting goods for hire in interstate commerce and

began leasing trucks from owner-operators and fleet operators to deliver freight for AMX’s

customers. (Id. at ¶¶ 22, 28.) Owners of the trucks provided drivers as part of the leases, but before

being permitted to drive a truck under AMX’s operating authority, the drivers had to be qualified by

AMX’s safety department as being fit to drive a commercial vehicle. (Id. at ¶ 27.) One of the owner-

operators that leased his truck to AMX was Dhillon’s brother-in-law, Kuldip Gurai (“Gurai”). (Id. at

¶¶ 9, 24.)

        AMX provided fuel cards to the owners of the trucks that it leased that could be used to

purchase fuel and receive preauthorized cash advances on the carrier’s credit, which, according to

AMX, is customary in the industry. (Id. at ¶ 29.) In exchange for the provision of trucks and drivers,

AMX paid the owner-operators and fleet operators that leased trucks to it on a weekly basis and

provided a settlement statement for each truck being leased. (Id. at ¶ 28.) Owner-operators and fleet

operators received a mileage-based freight rate for loads delivered, as well as any applicable fuel

surcharge. (Id. at ¶ 25, 28.) AMX used a standard rate chart that specified what the owner-operator


                                                  3
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 4 of 84. PageID #: 13433




or fleet operator would be paid for moving a container, which was uniform for all owner-operators

and fleet operators. (Id. at ¶¶ 25, 26). The weekly settlements provided by AMX showed the freight

rate and fuel surcharge as payables and any fuel purchases or cash advances as deductions. (Id. at ¶

28.) AMX then provided a check for the net amount to the owner-operator or fleet operator that

owned the truck. (Id.) AMX also established its own fuel pump and maintenance and repair garage

for its owner-operators and fleet operators to use. (Id. at ¶¶ 24, 30.)

       Within the year, AMX outgrew its original location. (Id. at ¶ 32.) As a result, in December

2007, at the advice of counsel, Dhillon formed a separate real estate holding company named

Intermodal Facilities Group, Ltd. (“IFG”) with Dhillon as its sole member. (Id. at ¶ 33.) IFG then

leased a larger area of land, with the option to purchase it, and subleased it to AMX to serve as AMX’s

new location. (Id.)

       In AMX’s early years, in addition to leasing trucks from owner-operators and fleet operators,

AMX also purchased its own trucks and hired independent contractors to drive them to deliver freight.

(Id. at ¶ 34.) In 2010, however, AMX made the decision to exclusively use owner-operators and fleet

operators to move freight. (Id. at ¶ 36.) Because Dhillon did not want AMX to lose access to its

trucks and drivers, Dhillon wanted to sell them to someone that was loyal to him. (Id.) Dhillon

considered selling the trucks to his brother, Daljit Dhillon, but instead chose to sell them to his

brother-in-law, Gurai. (Id. at ¶ 37.)

       Gurai then formed Gurai Leasing Company, LLC (“GLC”) to purchase the trucks from AMX.

(Id.) There is some dispute, however, regarding the circumstances of these transfers. Defendants

contend that GLC agreed to lease purchase the twelve trucks that AMX owned outright for $55,500

payable over thirty-six months, as memorialized in a lease purchase agreement from September 2010.


                                                   4
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 5 of 84. PageID #: 13434




(Id. at ¶ 38, Ex. A-2.) For the trucks that AMX owned that were subject to finance liens, Defendants

assert that GLC agreed to make all of the remaining payments and that when the lien for a truck was

removed from the title, AMX would endorse the title over to GLC. (Id. at ¶ 39.) In challenging this

characterization of the transfers, Plaintiffs point out that Defendants failed to produce a single

document evidencing any payments made by GLC to AMX for the acquisition of any trucks and that

Dhillon initially testified that he did not enter into any formal arrangements with Gurai regarding the

purchase of AMX’s trucks. (Doc. No. 72-1 at 87:12-22.) 2

         Nonetheless, it is undisputed that after agreeing to the transfer of the trucks, GLC and AMX

entered into Independent Contactor Agreements for GLC to lease back to AMX each of the trucks

GLC was purchasing. (Doc. No. 75-1 at ¶ 40.) In doing so, GLC became the largest fleet operator

that leased trucks to AMX. (Doc. No. 65-1 at 37:11-23.) And while the numbers varied throughout

the years, GLC eventually was leasing thirty to forty trucks to AMX, accounting for a large part of

the eighty to ninety trucks total being driven under AMX’s operating authority. (Doc. No. 73-1 at

58:13-59:21.) Under the leases to AMX, GLC was responsible for providing a qualified driver and

maintaining its trucks in compliance with Department of Transportation (“DOT”) regulations. (Doc.

No. 75-1 at ¶ 40.) GLC also was responsible for paying all costs of operating the trucks, except for

motor carrier public liability insurance that AMX provided. (Id.) However, AMX’s mechanical and

safety departments continued to monitor the condition of the trucks and fitness of the drivers provided

by GLC. (Id. at ¶ 45.) In addition, managers of AMX’s mechanical and safety departments had the

authority to disqualify any driver deemed to be unsafe. (Id.)



2
  Defendants contend that Dhillon’s testimony in this regard only related to the trucks subject to finance liens, not the
twelve trucks that AMX owned outright that were transferred under the September 2010 lease purchase agreement. (Doc.
No. 90 at 14.)
                                                           5
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 6 of 84. PageID #: 13435




       After forming GLC, Gurai continued to deliver freight each day as an owner-operator. (See

Doc. No. 73-1 at 93:13-15.) In order to provide drivers for the other trucks that GLC leased to AMX,

however, GLC hired what it deemed to be independent contractors. GLC offered to pay its drivers

40% of the freight rate it received from AMX, but did not pay drivers any percentage of the fuel

surcharge it received from AMX. (Doc. No. 76-1 at ¶ 15.) GLC did not withhold any taxes for its

drivers, and drivers had to register with Ohio’s Bureau of Workers’ Compensation as being self-

employed. (See id. at ¶¶ 12, 29, 44.) GLC’s drivers also had to complete IRS Form W-9s and were

issued IRS Form 1099s for compensation received from GLC. (Id.) Upon hiring, drivers were

assigned a truck and instructed to contact AMX dispatch for loads. (Id. at ¶ 23.) However, the drivers

were free to set their own hours and could not be forced to accept a load. (Id. at ¶ 24.)

       Gurai’s wife, Parmjit Gurai (“Parmjit”), was put in charge of calculating what GLC owed its

drivers each week. (Id. at ¶ 20.) Parmjit would review the AMX weekly settlement for each truck,

add up the rates for each move, and multiply that by 40%. (Id.) She then wrote her calculations on

the bottom of the settlement, which was distributed to drivers. (Id.) If a driver took a cash advance,

the advance was also deducted from his pay. (Id.)

       After operating for a while, GLC began to offer a lease purchase program to its drivers that

would enable them to purchase the truck they were driving for GLC and become owner-operators.

Gurai believed this would help him motivate and retain drivers and keep GLC’s fleet fresh by selling

its trucks as they became old. (Id. at ¶ 28.) The details regarding the lease purchase agreements that

King and Goodwin later entered into are highly disputed. But, in general, the way the lease purchase

program was supposed to work was that instead of receiving 40% of the freight revenue, drivers

would be entitled to 100% of what AMX paid GLC each week, minus a $250 lease purchase payment.


                                                   6
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 7 of 84. PageID #: 13436




(Id. at ¶ 32.) The drivers would also become responsible for paying for truck maintenance and repairs.

(Id.) Parmjit also was responsible for keeping track of the expenses for trucks that were being lease

purchased and the current balance of the purchase price. (See id. at ¶¶ 31, 49-55.)

       In 2015, Dhillon ceased being the sole owner of AMX and IFG. Specifically, Gurai and Cain

became co-equal owners with Dhillon in AMX and IFG. (Doc. No. 72-1 at 73:10-76:9.) Gurai

received his ownership interests as a result of an earlier loan that Gurai’s father provided to Dhillon

for approximately $200,000. (Id. at 73:3-16.) When Dhillon was unable to repay the loan, he gave

Gurai an ownership interest in his companies instead to settle his debt. (Id.; Doc. No. 73-1 at 30:16-

34:23.) Cain received his ownership based on an agreement with Dhillon when AMX was founded

that within approximately five years, Cain could earn stock if he performed well in growing the

company. (Doc. No. 64-1 at 130:15-131:1.) Starting in 2015, after Gurai and Cain became part-

owners of AMX, Dhillon, Gurai, and Cain would meet on a weekly basis to discuss the business.

(Doc. No. 72-1 at 149:8-151:5.) Several years later, Kyle also became a 10% owner of AMX, but

not IFG, to prevent Kyle from leaving to start his own company. (Doc. No. 72-1 at 76:10-17; Doc.

No. 64-1 at 169:7-20.) As result, the ownership of AMX changed to 30% each for Dhillon, Gurai,

and Cain and 10% for Kyle. (Doc. No. 64-1 at 169:21-23.) Gurai remains the sole owner of GLC.

       Although AMX and GLC are legally separate companies, there appears to have been a

substantial amount of overlap in their operations. For instance, since AMX’s formation and prior to

becoming a part owner, Gurai was a signatory on AMX’s bank accounts. (Doc. No. 61-88.) In

addition, AMX’s general manager, Cain, is a signatory on GLC’s bank accounts. (Doc. Nos. 86-16,

86-17, 86-18.) There are also numerous instances in which Cain and other AMX employees signed

documents on behalf of GLC. (Doc. No. 61-39 at 9; Doc. Nos. 61-90, 61-91; Doc. No. 65-1 at 194:15-


                                                  7
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 8 of 84. PageID #: 13437




196:25; Doc. No. 73-1 at 291:17-292:10.) For example, AMX’s safety manager, Behringer, signed

a Gurai Leasing Truck & Equipment Policy that reminded GLC drivers of their responsibilities while

operating a GLC truck and potential liability to GLC as a “Gurai Leasing LLC Representative.” (Doc.

Nos. 61-90.) Parmjit, Gurai’s wife, who was responsible for keeping track of payments to GLC

drivers, also worked in AMX’s billing department. (Doc. No. 63-1 at 15:7-9.)

       Further, although it was GLC’s responsibility under its leases with AMX to provide drivers

for its trucks, Plaintiffs have submitted evidence that GLC relied entirely on AMX to find and hire

drivers. Specifically, AMX—not GLC—advertised to hire drivers. (Doc. No. 73-1 at 167:22-24;

Doc. No. 65-1 at 98:9-99:9.) Drivers also applied at AMX’s offices using application forms that

identified AMX as the drivers’ employer. (Doc. No. 73-1 at 169:17-19; Doc. Nos. 61-52, 61-54, 61-

98, 61-99, 61-100.) As described by Gurai, “American Marine Express hires driver. Then I need it,

I got it.” (Doc. No. 73-1 at 169:25-170:1.) Plaintiffs also assert that AMX employees explain how

drivers are going to be paid. (See Doc. No. 12-1 at 20:3-21:6.)

       However, Defendants dispute Plaintiff’s characterization of the hiring process. They assert

that AMX is involved because prior to being permitted to drive a truck under AMX’s operating

authority, drivers had to be qualified by AMX’s safety department. If a qualified driver did not own

a truck, Behringer would reach out to one of AMX’s fleet operators to see if they needed a driver.

(Doc. No. 65-1 at 35:6-37:10.) GLC was always looking for drivers, and Behringer would often

advise an applicant who did not own a truck that GLC needed a driver. (Id. at 42:16-44:1.) According

to Defendants, the safety department did not discuss with the applicants what they would be paid as

contract drivers for GLC. (Id. at 112:6-13.) Instead, Defendants contend Gurai talked with each

driver to explain that GLC paid its drivers 40% of the freight revenue. (Doc. No. 75-2 at ¶ 3.)


                                                  8
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 9 of 84. PageID #: 13438




        Finally, there is evidence that AMX played at least some role in the lease purchase program

that GLC offered to its drivers.             For example, both King and Goodwin testified that they

communicated with Cain regarding their lease purchases. (Doc. No. 12-1 at 120:9-23, 193:19-194:4;

Doc. No. 13-1 at 109:18-110:8.) In addition, Parmjit was frequently assisted in tracking the balance

of GLC drivers’ lease purchases by an AMX employee, Anthia Olmeda (“Olmeda”). (Doc. No. 62-

1 at 9:9-24.) At the direction of Parmjit, Olmeda helped prepare settlement statements showing

deductions and balances. (See e.g., id. at 57:3-60:12, 81:4-84:14.) This occurred during the day

while Olmeda was working for AMX. (Id. at 62-1 at 60:6-25; Doc. No. 63-1 at 202:6-17.) On at

least one occasion, AMX also indicated directly on the settlement statement it provided to GLC that

a fuel payment had been added to a driver’s loan for his lease purchase. (Doc. No. 86-29 at 3.) 3

                      ii. King’s Lease Purchase and Termination

        The parties dispute whether King was an independent contractor or an employee and whether

King worked for AMX or GLC. Plaintiffs assert King was employed by AMX, while Defendants

assert King was an independent contractor for GLC. (Doc. No. 76 at 6; Doc. No. 86 at 28-32.)

However, it is undisputed that King began driving under AMX’s operating authority in April 2011



3
  Defendants object to the use of many of the documents Plaintiffs rely on to oppose Defendants’ Motions for Summary
Judgment as not being properly authenticated, including the specific document cited above. (Doc. No. 90 at 9.) When
assessing a motion for summary judgment, “the general rule is that unauthenticated documents must be disregarded.”
Moore v. Baptist Mem’l Coll. of Health Sciences, No. 08-2311 MA/P, 2010 WL 100551, at *6 (W.D. Tenn. Jan. 7, 2010).
However, courts have held that “[w]here a document is produced in discovery, ‘there [is] sufficient circumstantial
evidence to support its authenticity’ at trial,” such that the document may be considered on summary judgment even if
not otherwise properly authenticated. Churches of Christ in Christian Union v. Evangelical Ben. Tr., No. C2-07-CV-
1186, 2009 WL 2146095, at *5 (S.D. Ohio July 15, 2009) (quoting Denison v. Swaco Geolograph Co., 941 F.2d 1416,
1423 (10th Cir. 1991)); accord Moore, 2010 WL 100551, at *6 (“[A]lthough Moore concedes that he failed to properly
authenticate Exhibits E, F, and L, Baptist produced these exhibits in discovery as its own business records and does not
challenge the authenticity of the documents.”). Because Defendants have not challenged the actual authenticity of any of
the documents cited by Plaintiffs and only allege such documents were not technically properly authenticated, the Court
will consider any documents containing bates numbers indicating that they were produced in discovery by Defendants.
Any documents without bates numbers or other indication that they have been produced in discovery by Defendants,
however, will be excluded from the Court’s consideration if not properly authenticated. (E.g., Doc. Nos. 86-30, 86-31.)
                                                           9
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 10 of 84. PageID #: 13439




and that he was initially paid by GLC at the 40% freight rate that GLC pays what it deems to be

independent contractors. (Doc. No. 12-1 at 102:9-21, 113:15-14:12; Doc. No. 76-1 at ¶ 29.) Before

starting as a driver, King signed an IRS Form W-9 and obtained his own workers compensation

insurance. (Doc. No. 76-1 at ¶ 29, Exs. A-3, A-4.) GLC did not withhold any taxes from his pay and

reported the compensation paid to King on IRS Form 1099. (Id. at Ex. A-5.)

         It is undisputed that in August 2011, King entered into a verbal lease purchase agreement with

GLC in order to purchase the truck he was driving, which was designated Unit 214. (Doc. No. 12-1

at 132:13-133:22; Doc. No. 76-1 at ¶¶ 29-31.) However, King also asserts his agreement was with

AMX, as he claims that he initially spoke with Cain to negotiate the purchase of his truck. (Doc. No.

12-1 at 120:9-23, 193:19-194:4.) In contrast, Defendants assert that King’s agreement was solely

with GLC. (Doc. No. 75 at 21.) The parties also disagree over the purchase price that was agreed

upon. King contends the purchase price was $3,500, while Defendants assert it was $7,500, plus the

cost of registration and highway use taxes. (Doc. No. 12-1 at 120:9-17, 197:7-10; Doc. No. 76-1 at

¶ 31.)

         The initial pay structure under the agreement was that King would be entitled to 100% of what

AMX paid GLC each week for the loads that he delivered, less deductions for any expenses, such as

repairs, and a $250 lease purchase payment. (Doc. No. 76-1 at ¶ 32.) The parties dispute, however,

whether the payment of all expenses was a prerequisite to King obtaining title to the truck. King

asserts paying off all expenses owed was not necessary, while Defendants contend title would only

transfer when the profit King’s truck generated less all expenses equaled the purchase price. (Doc.

No. 76 at 11; Doc. No. 86 at 6-7.) In effect, Defendants contend that all repair charges and expenses

were to be added to the purchase price of the truck.


                                                  10
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 11 of 84. PageID #: 13440




       Soon after entering into the lease purchase agreement, the formula for calculating King’s pay

and the manner in which lease payments and expenses were deducted started to vary. According to

Defendants, it quickly became apparent that the lease purchase arrangement needed to be changed

because there were weeks when after the $250 payment was deducted from the settlement, King

would be paid very little money. (Doc. No. 76-1 at ¶ 33.) What resulted was an ad hoc arrangement

where King would be paid the entire settlement GLC received from AMX, and GLC would only

make deductions when there was a large weekly settlement. (Id.; Doc. No. 12-1 at 117:18-118:2.) In

weeks where the AMX settlement amount was less than 40% of the freight rate, which occurred when

there were large fuel purchases but little freight revenue, King would be paid 40% of the freight rate.

(Doc. No. 76-1 at ¶ 34.)

       King stopped participating in the lease purchase program in March 2014 after the engine in

Unit 214 overheated and had to be rebuilt. (Id. at ¶ 38; Doc. No. 12-1 at 202:5-25.) King was assigned

a different GLC truck to drive under the normal 40% freight rate and remained at GLC until June

2014. (Doc. No. 76-1 at ¶ 41.)

       According to King, he ceased driving for GLC altogether in June 2014 after he got into an

argument with AMX’s head mechanic, Kenneth Carver (“Carver”), regarding King’s failure to

conduct a pre-trip inspection of the truck he was assigned to drive. (Doc. No. 12-1 at 81:21-84:7.)

King testified that after he cussed Carver out, Carver told him he was fired and to leave the premises.

(Id. at 83:1-5.) However, Cain remembered King’s termination differently. Cain testified that he

informed King he could not continue to drive under AMX’s operating authority after his girlfriend

showed up at AMX with a gun and the police were called. (Doc. No. 64-3 at 505:15-507:7.)




                                                  11
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 12 of 84. PageID #: 13441




       King later returned to get his personal belongings out of Unit 214, but was prevented from

fully doing so by an AMX employee. (Doc. No. 12-1 at 85:19-86:14.) GLC then parted out the truck

to be sold for scrap. (Doc. No. 73-1 at 318:13-19.) Following his termination, King also spoke with

Parmjit about obtaining title to Unit 214. (Doc. No. 12-1 at 215:7-216:3.) Based upon King's

calculations, he owed $3,500 for the truck, which he was prepared to pay. (Id.) But Parmjit told him

that he owed $11,000, and he could not afford that. (Id.) However, the parties agree that Parmjit’s

record keeping with respect to King’s lease purchase payments was not accurate. Consequently,

Plaintiffs and Defendants both hired experts to review King’s settlement statements and other

materials to determine whether King was paid what he was owed under the agreement and whether

he had paid off his truck such that it should have been transferred to him.

       According to Plaintiffs’ expert, Heinz Ickert (“Ickert”), from 2011 to 2014, King’s settlement

payments were reduced by a total of $113,004, including $21,870 for truck payments, $86,223 for

fuel, $2,331 for repairs, and $1,485 for plates. (Doc. No. 61-86 at 9, Ex. 2.) He also concluded that

King had paid off the purchase price of Unit 214, as well as all expenses, and was in fact overcharged

by a total of $21,275.01. (Id. at Ex. 14.) In contrast, Defendants’ expert, Belinda Glavic Grassi

(“Grassi”), concluded that King had not earned any credit toward the purchase of Unit 214. Instead,

she concluded that he actually owed $247.19 when all of the payments made to King via check or

cash advance and all of the expenses attributed to his truck were deducted from the revenue he

produced. (Doc. No. 76-2 at 8.)

       Throughout King’s time with AMX and GLC, King also asserts that he was subject to

harassment based on his race. For instance, King testified that Cain told him that he would be fired

if he voted for Barack Obama. (Doc. No. 12-1 at 242:13-243:11.) However, King admitted that Cain


                                                  12
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 13 of 84. PageID #: 13442




might have been joking and that King was not disciplined in any way when Cain found out that he

had voted. (Id.) King also described three instances in which AMX employees referred to King using

racial slurs. First, King stated that Kyle told him that Behringer had made comments regarding dumb

nigger truck drivers, although King admitted he never personally heard Behringer make these

comments. (Id. at 237:25-238:8.) Second, at a Christmas party in 2012, an unknown individual

called King a nigger. (Id. at 240:25-241:15.) According to King, he reported this to Cain, and King

assumes the individual was fired because he never saw him again. (Id. at 241:16-20.) Finally, an

AMX mechanic called King “a redneck nigger wanna be.” (Id. at 241:21-25.) King stated that Cain

refused to fire the mechanic, but that King and the mechanic never spoke again. (Id. at 242:1-12.)

                  iii. Goodwin’s Lease Purchase and Termination

       Again, the parties dispute whether Goodwin was an independent contractor or an employee

and whether Goodwin worked for AMX or GLC. Plaintiffs assert Goodwin was employed by AMX,

while Defendants assert Goodwin was hired as an independent contractor for GLC. (Doc. No. 76 at

7; Doc. No. 86 at 28-32.) Regardless, it is undisputed that Goodwin began driving under AMX’s

operating authority in August 2012 and that he was initially paid by GLC at the 40% freight rate that

GLC pays its drivers. (Doc. No. 13-1 at 47:1-4, 51:20-23, 66:21-22; Doc. No. 76-1 at ¶¶ 44-46.)

Like King, Goodwin signed an IRS Form W-9 attesting that he was a sole proprietor and registered

as an employer with workers compensation. (Doc. No. 76-1 at ¶ 44.) GLC also reported the

compensation paid to Goodwin on IRS Form 1099. (Id.)

       It is undisputed that in December 2013, Goodwin entered into a verbal lease purchase

agreement with GLC in order to purchase the truck he was driving, which was designated as Unit

155. (Doc. No. 13-1 at 109:5-17; Doc. No. 76-1 at ¶¶ 46-49.) However, Goodwin asserts his


                                                 13
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 14 of 84. PageID #: 13443




agreement was also with AMX, as he claims that he initially negotiated the purchase of his truck with

Cain. (Id. at 109:18-110:8.) In contrast, Defendants assert that Goodwin’s agreement was solely

with GLC. (Doc. No. 75 at 21.) The parties also disagree over the purchase price that was agreed

upon. Goodwin contends the purchase price was $23,000, while Defendants maintain the only written

record of the purchase price are the handwritten notes on the settlement for the week ending January

5, 2014 that showed that after four weeks, the remaining balance on the truck was $29,000 and there

was $400 in Goodwin’s escrow account. (Doc. No. 13-1 at 124:7-125:1; Doc. No. 76-1 at ¶ 49, Ex.

A-13.)

         The initial pay structure under the agreement was similar to King’s agreement, meaning that

Goodwin would be entitled to 100% of what AMX paid GLC each week for the loads that he

delivered, less deductions for any expenses, such as repairs, and a $250 lease purchase payment.

(Doc. No. 13-1 at 149:10-15, 115:2-6; Doc. No. 76-1 at ¶ 47.) The only difference was that a $100

escrow payment also would be deducted on a weekly basis to pay for anticipated future repairs. (Doc.

No. 13-1 at 115:7-17; Doc. No. 76-1 at ¶ 47.) Again, however, the parties dispute whether the

payment of all expenses was a prerequisite to Goodwin obtaining title to the truck. Goodwin testified

that he never agreed to have repairs added to his purchase price. (Doc. No. 13-1 at 196:25-197:3.)

Gurai also admitted during his deposition that he never discussed with the Goodwin the fact that he

had to pay the repair balance before obtaining title to his truck. (Doc. No. 73-1 at 314:12-22.)

However, Defendants assert Goodwin had to pay off both the expenses and purchase price to obtain

ownership of the truck. (Doc. No. 76 at 11.)

         Defendants assert this pay structure was altered at Goodwin’s request shortly after entering

into the lease purchase agreement. Specifically, Defendants assert that Goodwin made more money


                                                  14
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 15 of 84. PageID #: 13444




as a lease purchaser each week until a week in March 2014 in which he only received $12.51. (Doc.

No. 76-1 at ¶ 50.) Goodwin was not happy, so Gurai changed how the lease purchase program worked

for Goodwin. (Id. at ¶ 51.) Going forward Goodwin would be paid 40% of the freight revenue and

Parmjit would credit the remaining amount from the AMX settlement to either truck expenses or the

purchase price. (Id. at ¶¶ 51, 52.)

        Goodwin stopped driving for GLC in April 2017. (Id. at ¶ 56.) After several incidents—

including a complaint regarding Goodwin’s aggressive driving in which he was speeding on the

highway, the failure to properly zip tie the container on the chassis on his truck, and a container falling

off its chassis—AMX safety director, Theresa Wilkins (“Wilkins”), determined that Goodwin posed

an unsafe risk to the motoring public and called him into her office to advise him of her decision.

(Doc. No. 13-1 at 239:22-241:4, 242:7-243:25, 245:22-248:7.) Goodwin became very aggressive

and shoved everything off of Wilkins’s desk. (Id. at 245:22-248:7.) The police were called and

Goodwin left the property. (Id.)

        After his termination, none of Goodwin’s escrow funds were returned to him. (Doc. No. 73-

1 at 275:14-18.) Goodwin later came into some money and called Cain and Gurai about purchasing

Unit 155. (Doc. No. 13-1 at 249:22-250:8.) Based upon Parmjit’s records, the balance owed was

$12,000. (Doc. No. 76-1 at ¶ 57.) Gurai informed Goodwin of this, but did not hear back from him

after that. (Id. at ¶ 58.)

        Again, however, the parties agree that Parmjit’s records keeping track of the lease purchase

payments were not accurate, and each expert also attempted to calculate whether Goodwin was paid

what he was owed under the agreement and whether he had paid off his truck such that it should have

been transferred to him. According to Plaintiffs’ expert, from 2014 to 2017, Goodwin’s settlement


                                                    15
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 16 of 84. PageID #: 13445




payments were reduced by a total of $193,960, including $35,661 for truck payments, $118,992 for

fuel, $26,101 for repairs, $8,066 for escrow, and $4,600 for plates. (Doc. No. 61-86 at 9, Ex. 1.) He

also concluded that Goodwin had paid off the purchase price of the truck, as well as all expenses, and

was overcharged by a total of $25,653.35. (Id. at Ex. 14.) In contrast, Defendants’ expert concluded

that Goodwin had only earned $9,241.57 in credit towards the purchase of Unit 155 when all of the

payments made to Goodwin via check or cash advance and all of the expenses attributed to his truck

were deducted from the revenue he produced. (Doc. No. 76-2 at 6.)

             b. Procedural History 4

        On May 2, 2018, Defendants removed the instant matter to this Court from state court. (Doc.

No. 1.) On February 22, 2019, Plaintiffs filed an Amended Complaint, setting forth the following

claims: breach of contract (Count One); unjust enrichment/quasi-contract (Count Two); promissory

estoppel (Count Three); fraud/misrepresentation (Count Four); conversion (Count Five); violation of

Ohio’s Business Opportunity Plan Act (Count Six); unlawful discriminatory practices under Ohio

law (Count Seven); unlawful discriminatory practices under Ohio law—termination (Count Eight);

violation of the Ohio Minimum Fair Wage Standards Act (“OMFWSA”)—discrimination (Count

Nine); hostile work environment (Count Ten); violation of OMFWSA (Count Eleven); non-payment

of wages (Count Twelve); violation of Ohio labor provisions pursuant to Ohio Revised Code

(“O.R.C.”) §§ 4113.18, 4113.19, and 4113.20 (Count Thirteen); violation of the Truth-in-Leasing

regulations (Count Fourteen); violation of the Fair Labor Standards Act (“FLSA”) (Count Fifteen).

(Doc. No. 30.)




4
 This case has an extensive procedural history with which the parties are familiar. The Court will describe that history
only to the extent it is relevant to the parties’ motions and to provide a brief background.
                                                          16
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 17 of 84. PageID #: 13446




       On May 12, 2020, Plaintiffs filed a Motion for Partial Summary Judgment, seeking summary

judgment only with respect to Count Fourteen of their Amended Complaint against AMX and GLC.

(Doc. No. 61.) Several days later, on May 15, 2020, all Defendants, except for GLC, filed an

Omnibus Motion for Summary Judgment, seeking summary judgment on all counts. (Doc. No. 75.)

The same day, GLC filed its own Motion for Summary Judgment, also seeking judgment on all counts

of Plaintiffs’ Amended Complaint. (Doc. No. 76.) While briefing on the parties’ respective motions

for summary judgment was ongoing, Defendants also filed Motions to Strike the affidavits and reports

submitted by each of Plaintiffs’ experts. (Doc. Nos. 79, 80.) Finally, on December 30, 2020,

Plaintiffs filed a Motion to Exclude the testimony of Defendants’ expert. (Doc. No. 95.) All of the

motions have been fully briefed. (See Doc. Nos. 81, 84-90, 97, 98.)

 II.   Motions to Strike or Exclude Testimony

       Prior to reaching the substantive arguments raised in the parties’ respective motions for

summary judgment, the Court will first address Defendants’ Motion to Strike Ickert Report (Doc. No.

79), Defendants’ Motion to Strike Brady Report (Doc. No. 80), and Plaintiffs’ Motion to Exclude

Grassi Testimony (Doc. No. 95). See Brainard v. Am. Skandia Life Assur. Corp., 432 F.3d 655, 667

(6th Cir. 2005) (“Generally, a district court should dispose of motions that affect the record on

summary judgment before ruling on the parties’ summary judgment motions.”).

       As a threshold matter, the Court notes that a “motion to strike” applies only to pleadings. See

Fed. R. Civ. P. 12(f). “Pleadings” are enumerated in Fed. R. Civ. P. 7(a), and the list does not include

affidavits, briefs, or exhibits. Therefore, a motion to strike is not the proper vehicle for attacking

exhibits filed in support of, or in opposition to, motions for summary judgment. See Berry v. Citi

Credit Bureau, No. 2:18-cv-2654-SHL-dkv, 2020 WL 6440490, at *6 (W.D. Tenn. Mar. 30, 2020)


                                                  17
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 18 of 84. PageID #: 13447




(“Courts in this district have consistently held that a motion to strike is not the proper device for

countering exhibits or affidavits attached to memoranda in support of motions.”); see also Loadman

Grp., L.L.C. v. Banco Popular N. Am., No. 4:10cv1759LIO, 2013 WL 1154528, at *1 n.1 (N.D. Ohio

Mar. 19, 2013).

       Rather, in this context, “[m]otions to strike should be construed as objections under Rule

56(c)(2)” of the Federal Rules of Civil Procedure. Smith v. Interim HealthCare of Cincinnati, Inc.,

No. 1:10–cv–582, 2011 WL 6012971, at *4 (S.D. Ohio Dec. 2, 2011); Fed. R. Civ. P. 56(c) (2010

Advisory Committee Notes) (explaining that the Rule 56(c)(2) objection “functions much as an

objection for trial, adjusted for the pretrial setting” and “[t]here is no need to make a separate motion

to strike”); see also Stillwagon v. City of Delaware, 274 F. Supp. 3d 714, 737 (S.D. Ohio 2017) (“If

a party does file a separate motion to strike, the motion should be construed as an objection under

Rule 56(c)(2).”); Berry, 2020 WL 6440490, at *6; Loadman Grp., 2013 WL 1154528, at *1 n.1. If,

in evaluating an objection under Rule 56(c)(2), a court is presented with inadmissible evidence, it

“should disregard the evidence rather than striking it from the record.” Berry, 2020 WL 6440490, at

*6.

       Accordingly, and in light of the above, the Court will construe Defendants’ Motions to Strike

as objections under Fed. R. Civ. P. 56(c)(2).

           a. Defendants’ Motion to Strike Brady Report

       In Defendants’ Motion to Strike Brady Report, Defendants object to the affidavit and report

of Plaintiffs’ expert, Edward Brady (“Brady”), on the basis that his report contains only conclusory

assertions about ultimate legal issues regarding the interpretation of the relevant Truth-in-Leasing

regulations. (Doc. No. 80.) In response, Plaintiffs contend that Brady appropriately applied the


                                                   18
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 19 of 84. PageID #: 13448




relevant factual evidence to the issues presented, that he was not required to provide a detailed

explanation, and that expert testimony is not automatically precluded simply because it embraces an

ultimate issue. (Doc. No. 84.) The Court finds that Defendants’ objections have merit and will

disregard Brady’s affidavit and report when considering the parties’ motions for summary judgment.

       As explained by the Sixth Circuit:

       An expert opinion submitted in the context of a summary judgment motion “ ‘must be
       more than a conclusory assertion about ultimate legal issues.’ ” Id. (quoting Hayes v.
       Douglas Dynamics, 8 F.3d 88, 92 (1st Cir.1993)); see FED. R. CIV. P. 56(e).
       Moreover, an expert opinion must “set forth facts” and, in doing so, outline a line of
       reasoning arising from a logical foundation. Am. Key Corp. v. Cole Nat’l Corp., 762
       F.2d 1569, 1579–80 (11th Cir.1985). Thus, “[a]n expert who supplies nothing but a
       bottom line supplies nothing of value to the judicial process.” Mid–State Fertilizer
       Co. v. Exch. Nat'l Bank, 877 F.2d 1333, 1339 (7th Cir.1989) (citing Richardson v.
       Richardson–Merrell, Inc., 857 F.2d 823, 829–32 (D.C.Cir.1988)).

Brainard, 432 F.3d at 663-64. Indeed, the Sixth Circuit “has repeatedly held that it is impermissible

for a trial judge to delegate his duty to determine the law of a case to an expert.” Molecular Tech.

Corp. v. Valentine, 925 F.2d 910, 919 (6th Cir. 1991). Further, “[w]hile it is well established that a

qualified expert in a civil case may offer his opinion on an ‘ultimate issue’ in a case, Fed. R. Evid.

704(a), experts ‘may not testify to the legal implications of conduct’ or ‘tell the jury what result to

reach.’” Commodores Entm’t Corp. v. McClary, 879 F.3d 1114, 1128 (11th Cir. 2018) (quoting

Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990)).

       In this case, Brady’s report does little more than outline the relevant regulations and then

make conclusory assertions regarding the legal implications of the parties’ conduct. For example,

one of the main issues in this case, which is discussed at length below, is whether Plaintiffs were

“owners” of their trucks under the Truth-in-Leasing regulations.         Under the Truth-in-Leasing

regulations, an owner is defined as “[a] person (1) to whom title to equipment has been issued, or (2)


                                                  19
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 20 of 84. PageID #: 13449




who, without title, has the right to exclusive use of equipment, or (3) who has lawful possession of

equipment registered and licensed in any State in the name of that person.” 49 C.F.R. § 376.2(d).

After quoting this regulation and without additional explanation, Brady’s opines in his report:

         i.        Mr. Glenn Goodwin had the right to exclusive use of Unit 155, the 2006
                   Freightliner with the VIN of 1FUJA6CK26LV99775.

         ii.       Mr. Ronald King had the right to exclusive use of Unit 214, the 1994
                   Freightliner with the VIN 2FUYDSYB7RA462851.

         iii.      Therefore, Mr. Goodwin and Mr. King were the owners of the equipment as
                   defined above in 49 CFR Part 376.2 (2).

(Doc. No. 61-106 at 3-4.) Similar legal conclusions are present throughout Brady’s report. (See id.

at 4-6.) Because these types of bare legal conclusions by an expert are improper for a judge to

consider, the Court will exclude Brady’s affidavit and report from its consideration. Consequently,

Defendants’ Motion to Strike Brady Report is denied to the extent that it seeks to strike Brady’s

affidavit and report from the record, but granted to the extent that such materials will not be

considered with respect to the parties’ motions for summary judgment. 5

                b. Defendants’ Motion to Strike Ickert Report

         In their Motion to Strike Ickert Report, Defendants object to the affidavit and report of

Plaintiffs’ other expert, Heinz Ickert (“Ickert”), on the basis that in his report, (1) Ickert miscalculated

what Goodwin and King owed GLC for repair expenses by using Parmjit’s inaccurate accounting

records, rather than the actual truck expenses GLC incurred; and (2) when comparing what Plaintiffs

were actually paid with what they would have been paid had they been compensated pursuant to the



5
  To the extent that Plaintiffs request the opportunity to rectify any deficiency in Brady’s report through a supplemental
submission on summary judgment (Doc. No. 84 at 5), their request is denied. See Nelson v. Tennessee Gas Pipeline Co.,
243 F.3d 244, 249 (6th Cir. 2001) (affirming decision not to afford the plaintiffs an opportunity to remedy deficiencies in
the proffered expert testimony before granting summary judgment).
                                                           20
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 21 of 84. PageID #: 13450




40% freight rate throughout their time as drivers, Ickert made several choices that caused him to

underestimate the amount Plaintiffs were actually paid and overestimate the amount they would have

been paid. (Doc. No. 79.) In opposition, Plaintiffs generally contend that Defendants’ arguments go

to the weight of the evidence, not its admissibility. (Doc. No. 87.) The Court finds that some of

Defendants’ objections are valid, but, as before, the Court declines to strike Ickert’s report and will

instead exclude certain portions of it from the Court’s consideration.

       “Under [Federal Rule of Evidence] 702, the trial judge acts as a gatekeeper to ensure that

expert evidence is both reliable and relevant.” Schall v. Suzuki Motor of Am., Inc., 449 F. Supp. 3d

689, 693 (W.D. Ky. 2020). Specifically, Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the trier
       of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the case.

       Interpreting Rule 702, the Sixth Circuit has explained:

       [A] proposed expert’s opinion is admissible, at the discretion of the trial court, if the
       opinion satisfies three requirements. First, the witness must be qualified by
       “knowledge, skill, experience, training, or education.” Fed.R.Evid. 702. Second, the
       testimony must be relevant, meaning that it “will assist the trier of fact to understand
       the evidence or to determine a fact in issue.” Id. Third, the testimony must be reliable.
       Id. Rule 702 guides the trial court by providing general standards to assess reliability:
       whether the testimony is based upon “sufficient facts or data,” whether the testimony
       is the “product of reliable principles and methods,” and whether the expert “has
       applied the principles and methods reliably to the facts of the case.” Id. In addition,
       Daubert provided a non-exclusive checklist for trial courts to consult in evaluating the
       reliability of expert testimony. These factors include: “testing, peer review,
       publication, error rates, the existence and maintenance of standards controlling the

                                                  21
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 22 of 84. PageID #: 13451




       technique’s operation, and general acceptance in the relevant scientific community.”
       United States v. Langan, 263 F.3d 613, 621 (6th Cir.2001) (citing Daubert, 509 U.S.
       at 593–94, 113 S.Ct. 2786). The test of reliability is “flexible,” and the Daubert factors
       do not constitute a “definitive checklist or test,” but may be tailored to the facts of a
       particular case. Kumho, 526 U.S. at 150, 119 S.Ct. 1167 (citing Daubert, 509 U.S. at
       593, 113 S.Ct. 2786). Indeed, we have recognized that the Daubert factors “are not
       dispositive in every case” and should be applied only “where they are reasonable
       measures of the reliability of expert testimony.” Gross v. Comm’r, 272 F.3d 333, 339
       (6th Cir.2001).

In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528-29 (6th Cir. 2008).

       As an initial matter, under this standard, the Court notes that several of Defendants’ objections

only pertain to the weight of Ickert’s expert opinion, not its admissibility. In United States v. Javidan,

the government moved to exclude the expert testimony of a forensic accountant on the basis that he

ignored certain underlying information or relied on summaries.            No. 11–cr–20052, 2013 WL

1563212, at *3 (E.D. Mich. Apr. 15, 2013). The court denied the government’s request, noting that

the expert had disclosed the documents on which he relied and his processes, and holding that whether

he “ignored certain information or did not include certain facts goes to the weight, and perhaps the

credibility, of [the expert’s] testimony,” but “does not weigh against admissibility.” Id.; see also Von

Wiegen v. Shelter Mut. Ins. Co., No. 5:13–040–DCR, 2014 WL 66516, at *5 (E.D. Ky. Jan. 8, 2014)

(“Mr. Cranfill relied upon standards applicable to his background as a forensic accountant while

examining the documentation the plaintiffs’ provided. To the extent that the plaintiffs disagree with

Mr. Cranfill’s opinions and testimony or the facts he relies upon, those issues ‘bear on the weight of

the evidence rather than on its admissibility.’”) (quoting McLean v. 988011 Ontario Ltd., 224 F.3d

797, 801 (6th Cir. 2000)).

       Similarly, here, Ickert is a forensic accountant that conducted a review of the accounting

records produced by Defendants, including Plaintiffs’ settlement statements, repair invoices related


                                                   22
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 23 of 84. PageID #: 13452




to Plaintiffs’ trucks, and fuel charges incurred by Plaintiffs from AMX. (Doc. No. 61-86 at 4-5.)

Defendants argue that his affidavit and report should be excluded because he should have relied on

the actual truck expenses GLC incurred, rather than Parmjit’s accounting records. (Doc. No. 79 at 3-

4, 7.) Defendants also object to certain aspects of Ickert’s calculations with respect to his comparison

of what Plaintiffs would have been paid had they not entered into lease purchase agreements and what

they were actually paid. For instance, for weeks in which information was missing, Defendants

criticize Ickert’s decision to use an average of past payments to determine what Plaintiffs should have

been paid, but to enter zero for the amount that Plaintiffs were actually paid for the week. (Id. at 5-

6, 8.) All of these objections go to the weight of Ickert’s opinion, not its admissibility. Thus, the

Court will not exclude his report on these bases.

       However, certain portions of Ickert’s report should be excluded from the Court’s

consideration on summary judgment because Plaintiffs have not shown that they are relevant to the

facts of the case. As noted above, Rule 702 further requires that expert evidence or testimony “help

the trier of fact to understand the evidence or to determine a fact in issue.” “Expert testimony which

does not relate to any issue in the case is not relevant and, ergo, non-helpful.” Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579, 591 (1993) (citation omitted). In addition, “nothing in

either Daubert or the Federal Rules of Evidence requires a district court to admit opinion evidence

that is connected to existing data only by the ipse dixit of the expert.” General Elec. Co. v. Joiner,

522 U.S. 136, 146 (1997). Thus, “[e]xpert testimony that is not relevant, because it does not ‘fit’ the

facts of the case or fails to assist the trier of fact to understand the evidence, should likewise be

excluded under Fed. R. Evid. 702.” Miami Valley Paper, LLC v. Lebbing Eng’g & Consulting

GMBH, No. 1:05-CV-702-TSH, 2010 WL 11538131, at *4 (S.D. Ohio Jan. 22, 2010).


                                                    23
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 24 of 84. PageID #: 13453




       In this case, one of the purposes for which Plaintiffs engaged Ickert’s services was “to

determine the difference between the Plaintiff’s actual earnings during their tenure with Defendants

versus what they would have earned by continuing their initial employment status as Company

drivers.” (Doc. No. 61-86 at 6.) Ickert uses the phrase “company driver” to refer to Plaintiffs’ status

prior to entering into their respective lease purchase agreements. (Id. at 5.) To make this comparison,

Ickert calculated what Plaintiffs would have been paid as company drivers by using 40% of both the

freight rate and fuel surcharge generated by the truck. (Doc. No. 78-1 at 104:17-105:17.) However,

the evidence in this case, including testimony from Plaintiffs themselves, shows that the agreed rate

of pay was 40% of the freight rate that GLC received from AMX for the deliveries that Plaintiffs

made and did not include any percentage of the fuel surcharge. (Doc. No. 12-1 at 102:9-21, 113:15-

114:12; Doc. No. 13-1 at 47:1-4; Doc. No. 76-1 at ¶ 15.) Plaintiffs assert that there is a dispute of

fact over this issue, but have not presented any evidence that they ever received, or should have

received, 40% of both the freight rate and fuel surcharge when working as company drivers. Instead,

Plaintiffs cite to deposition testimony from Dhillon in which he states that AMX pays its owner-

operators and fleet operators 70% of the freight rate and 100% of the fuel surcharge (Doc. No. 72-1

at 142:21-143:18), but this testimony is irrelevant to what Plaintiffs should have received when

working as company drivers, as they were not owner-operators at that time. Therefore, Ickert’s

calculation of what Plaintiffs should have received had they remained company drivers is not

sufficiently tied to the facts of the case, and, in fact, contradicted by the available testimony.

Therefore, the Court will not consider this portion of Ickert’s report in ruling on the parties’ motions

for summary judgment.




                                                  24
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 25 of 84. PageID #: 13454




       Finally, the Court will also exclude from its consideration Ickert’s calculation of Plaintiffs’

outstanding repair balances when they ceased driving for AMX and GLC. Defendants point out that

in Ickert’s report, he calculated the total repair charges for Goodwin’s truck as $70,199.51, and the

total amount of payments Goodwin made for repairs as $26,101. (Doc. No. 61-86 at Exs. 1, 7.) Yet,

Ickert concluded that Goodwin had an ending balance with respect to repairs of only $15,135.41. (Id.

at Ex. 7.) Similarly, Ickert calculated the total repair charges for King’s truck as $21,609.64, and the

total amount of payments King made for repairs as $2,331. (Id. at Exs. 2, 7.) Yet, Ickert concluded

that King had an ending balance with respect to repairs of only $6,125. (Id. at Ex. 7.) When

confronted with these discrepancies, Ickert could not explain how he arrived at the outstanding repair

balances for either Plaintiff, admitting that he either owed Defendants’ counsel an explanation for

both numbers or needed to amend his report. (Doc. No. 78-1 at 232:20-233:6.) The Court is not

aware that any explanation has been provided. Without the ability to explain how he arrived at these

amounts for Plaintiffs’ ending repair balances, the Court deems Ickert’s conclusions in this regard

too unreliable and they will not be considered. See Rover Pipeline, LLC v. 10.55 Acres of Land, More

or Less, in Ashland Cty., Ohio, No. 5:17-CV-239, 2018 WL 4386024, at *12 (N.D. Ohio Sept. 14,

2018) (excluding expert testimony because the expert “was entirely unable to explain the basis for

many of her figures and calculations”). In addition, any additional calculations based on these

unreliable numbers also must be excluded, including Ickert’s overall conclusion regarding whether

Plaintiffs were overcharged by Defendants.

       Accordingly, Defendants’ Motion to Strike Ickert Report is denied to the extent that it seeks

to strike Ickert’s affidavit and report from the record, but granted to the extent that the portions of




                                                  25
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 26 of 84. PageID #: 13455




Ickert’s report identified above will be excluded from the Court’s consideration on summary

judgment.

            c. Plaintiffs’ Motion to Exclude Grassi Testimony

       In Plaintiffs’ Motion to Exclude Grassi Testimony, they assert that the testimony of

Defendants’ expert, Belinda Glavic Grassi (“Grassi”), should be excluded because (1) Grassi is not

qualified to reconstruct data from Defendants’ accounting records, postulate as to the fairness of

Plaintiffs’ pay, or postulate as to the materiality of the missing data from Defendants’ accounting

records; (2) Grassi’s analysis involved nothing more than simple math for which expert testimony is

inappropriate; and (3) Grassi’s testimony is not reliable because she relied on assumptions provided

to her by Defendants’ counsel, did not review certain relevant documents or ignored the information

therein, lacked an understanding of the facts of the case, relied on certain assumptions that do not

match the facts of the case, and included certain payments and deductions in her calculations that

should not have been included. (Doc. No. 95.) In response, Defendants argue that Plaintiffs waived

any objections to Grassi’s report being considered on summary judgment by failing to timely object

to it, that the excel spreadsheet and calculations prepared by Grassi are admissible under Federal Rule

of Evidence 1006 as a summary of voluminous records, and that Grassi is qualified as an expert to

render the opinions contained in her report. (Doc. No. 97.) The Court concludes that the majority of

Plaintiffs’ objections do not require the exclusion of Grassi’s testimony, but the Court will grant

Plaintiffs’ Motion in part.

       Initially, the Court finds that Plaintiffs did not waive their objections to the Court considering

Grassi’s affidavit and report when ruling on the parties’ motions for summary judgment. Plaintiffs’

deposition of Grassi was originally scheduled to take place on March 25, 2020. (Doc. No. 60.)


                                                  26
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 27 of 84. PageID #: 13456




However, due to restrictions related to the COVID-19 pandemic, it had to be postponed, and the Court

granted Plaintiffs’ request for an extension of time to complete Grassi’s deposition beyond the

original expert discovery deadline. Briefing on the parties’ motions for summary judgment concluded

on July 10, 2020, but Plaintiffs were apparently unable to complete Grassi’s deposition until October

15, 2020. (Doc. No. 93-1.) Plaintiffs subsequently filed their Motion to Exclude Grassi Testimony

on December 30, 2020. (Doc. No. 95.) Thus, while ordinarily the Court would consider Plaintiffs’

Motion far too late, in light of the difficulties imposed by the COVID-19 pandemic and the resulting

delay in Grassi’s deposition, the Court will consider Plaintiffs’ arguments.

       Nonetheless, the Court finds several of Plaintiffs’ objections meritless. For instance, the Court

finds unpersuasive Plaintiffs’ arguments that Grassi is not qualified to render several of the opinions

contained in her report. First, Plaintiffs assert that because Grassi does not have any experience in

forensic accounting, she is not qualified to reconstruct accounting records. (Doc. No. 95 at 3-4.)

However, it is clear that Grassi did not actually include any information in her calculations that was

not taken directly from a source document. Instead, Grassi indicates in her report that “[i]f driver

paperwork was missing for any period of time, the data was reconstructed (if possible) from carrier

settlement sheets,” but that “[i]f both driver paperwork and carrier settlement sheets were missing for

any period of time, the data was considered unavailable for that period and omitted from the data

totals.” (Doc. No. 76-2 at 4.) Grassi similarly testified that if there was information missing from

one source document that she could corroborate from another source document, she included it in her

spreadsheet, but that if there was no corroborating data, she did not enter any data for that settlement

period. (Doc. No. 93-1 at 150:18-24.) There is no indication that this type of analysis would require

experience in forensic accounting or other specialization beyond Grassi’s qualifications as a licensed


                                                  27
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 28 of 84. PageID #: 13457




Certified Public Accountant (“CPA”) of thirty-one years. Second, Plaintiffs contend that Grassi was

not qualified to conclude whether the missing data was material to her conclusions. (Doc. No. 95 at

4.)   However, Grassi testified that it is common for CPAs to conduct analyses with limited

information, and that her conclusion was based on the fact that a substantial amount of complete data

was present. (Doc. No. 93-1 at 147:7-149:2; see also Doc. No. 97 at 17 (quoting the American

Institute of CPAs Auditing Standards’ definition of material). Finally, Plaintiffs contend that Grassi

is not qualified to render an opinion as to whether Plaintiffs were paid fairly. (Doc. No. 95 at 4-5.)

However, during her deposition, Grassi admitted that the statement in her report opining as to the

fairness of Plaintiffs’ pay was not meant to refer to how they were treated in terms of moral fairness,

but only whether they were paid what they should have been paid under the terms of their service as

she understood them. (Doc. No. 93-1 at 167:1-168:20.) Grassi never claimed to be qualified to opine

as to the fairness of Plaintiffs’ pay in terms of whether they were treated well or equitably.

Nonetheless, to the extent that was the intent of her statement, the Court will not consider it. Beyond

that, the Court will not exclude Grassi’s other opinions discussed above at this time.

        Plaintiffs also argue that Grassi’s testimony should be excluded because her analysis involved

nothing more than simple math for which expert testimony is inappropriate. (Doc. No. 95 at 6-8.)

The Court declines to exclude Grassi’s testimony on this basis, as the review and organization of a

large number of financial documents has been held to assist the trier of fact to understand the evidence

or to determine a fact in issue. See Javidan, 2013 WL 1563212, at *2 (denying motion to exclude an

expert’s opinion because it was “based on simple financial documents,” as “it is beyond explanation

that the field of tax or accounting is sufficiently complex to be considered beyond the knowledge of

the average person and would, therefore, aid the jury in understanding Acure’s expenditures and


                                                  28
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 29 of 84. PageID #: 13458




revenue”); Gonzalez Prod. Sys., Inc. v. Martinrea Int’l Inc., No. 13-CV-11544, 2015 WL 4771096,

at *11 (E.D. Mich. Aug. 13, 2015).

       Next, Plaintiffs assert that Grassi’s testimony should be excluded based on her reliance on

assumptions provided by counsel, some of which Plaintiffs contend are contradicted by the evidence.

(Doc. No. 95 at 9-13, 18-20.) However, “[u]nder settled evidence law, an expert may express an

opinion that is based on facts that the expert assumes, but does not know, to be true.” Williams v.

Illinois, 567 U.S. 50, 57 (2012). “The fact that the expert uses ‘assumptions provided by counsel,’

for example, is immaterial.” Magna Elecs., Inc. v. TRW Auto. Holdings Corp., No. 1:12-cv-654,

2016 U.S. Dist. LEXIS 156782, at *8 (W.D. Mich. Jan. 28, 2016). Rather, “an opinion may be based

on facts that are ‘assumed,’ or ‘hypothetical’ at the time of the report, provided that those facts are

ultimately ‘established’ by other, independent evidence.” Id.; see also Webasto Thermo & Comfort

N. Am., Inc. v. Bestop, Inc., No. 16-CV-13456, 2019 WL 3334565, at *7 (E.D. Mich. July 25, 2019)

(“It is clear that experts may permissibly rely on assumptions about underlying facts that are stated

to them by the client.”).

       In this case, the main assumption behind Grassi’s report was that drivers’ could be paid under

two scenarios: (1) a percentage of the freight paid from AMX to GLC; or (2) 100% of the payment

from AMX to GLC, minus any operating costs for the truck. (Doc. No. 76-2 at 3.) These methods

of payment are supported by the evidence presented on summary judgment. Thus, there is no problem

with Grassi conducting her analysis under these scenarios. Plaintiffs take issue with the fact that

Grassi assumed Plaintiffs did not have the right to purchase their trucks until all related expenses had

been paid in full (Doc. No. 95 at 14-15), but this is a contested issue in the case. Relatedly, Plaintiffs

criticize Grassi’s report for characterizing the lease purchase agreements as a way for Plaintiffs to


                                                   29
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 30 of 84. PageID #: 13459




earn credits towards the purchase of their trucks (id. at 12-13), but this appears to simply be another

way of expressing Defendants’ contention that Plaintiffs had to pay off both the expenses and the

purchase price before being entitled to ownership of their trucks. Finally, the fact that Plaintiffs

sometimes received payments that did not match either of the scenarios described above does not

render Grassi’s report inadmissible (id. at 18-20), as her report was meant to calculate what Plaintiffs

should have received had they been paid in the manner that the parties agreed. The fact that Plaintiffs

occasionally received a different amount is not relevant to those calculations. Accordingly, the

assumptions relied on by Grassi in her report do not warrant excluding her testimony.

       Plaintiffs make two additional arguments that the Court finds lack merit as well. First, they

argue that Grassi’s report ignores certain documents that should have been included in her analysis.

(Doc. No. 95 at 13-14, 16-17.) As addressed above with respect to a similar argument that Defendants

made to support the exclusion of Ickert’s report, the Court finds that such argument goes to the weight

of Grassi’s opinion, not its admissibility. See Javidan, 2013 WL 1563212, at *3; Von Wiegen, 2014

WL 66516, at *5. Second, Plaintiffs attack Grassi’s report for including certain payments and

expenses in her calculations that should have been excluded as not relevant to Plaintiffs’ lease

purchases because they were not driving the trucks they were purchasing during the period for the

settlement statements. (Doc. No. 95 at 20-22.) Again, such arguments are relevant to the weight of

Grassi’s testimony, not its admissibility. In re Yamaha Motor Corp. Rhino ATV Prod. Liab. Litig.,

816 F. Supp. 2d 442, 462 (W.D. Ky. 2011) “[M]iscalculations and inaccuracies . . . go to the weight

of the evidence and not its admissibility.”) (citation omitted).

       Finally, however, the Court finds one of Plaintiffs’ objections has merit. In their Motion,

Plaintiffs assert that Grassi’s report is unreliable because she relied on a summary of repairs to


                                                   30
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 31 of 84. PageID #: 13460




determine the repair expenses related to Plaintiffs’ trucks, rather than the actual repair invoices. (Doc.

No. 95 at 23.) During Grassi’s deposition, she testified as follows:

       Q. Did you review any invoices for repairs that AMX billed to Gurai Leasing?

       A. I had a list of repairs.

       Q. When you say you had “a list of repairs,” what are you referring to?

       A. Repairs for -- indicated on Mr. Goodwin’s settlement statements. And for Mr.
       King, there was some additional documentation, perhaps a schedule that was provided
       that actually did have some information on repairs.

       Q. When you say you had a schedule of repairs, do you know what you’re referring
       to?

       A. It may have been a sheet that had some data on it that had repair information; but,
       again, that was all returned to Mr. Manos.

       Q. Do you know who prepared that summary?

       A. I do not.

       Q. Do you know why that summary wasn’t identified in your report as some of the
       data that you reviewed?

       A. I do not.

(Doc. No. 93-1 at 27:3-23.) This summary also was not produced in discovery. (Doc. No. 95 at 13

n.12.) Defendants do not respond to Plaintiffs’ argument in this regard, except to assert that “[t]he

maintenance and repair expenses were taken from the AMX repair invoices and entered for the week

that the invoice was issued.” (Doc. No. 97 at 13.) However, Defendants provide no citation to the

record in support of this statement. In addition, Grassi’s report does not indicate that she reviewed

any repair invoices. (See Doc. No. 76-2 at 1.) Thus, it is unclear exactly what role this summary

played in Grassi’s report or how exactly she calculated the repair expenses related to Plaintiffs’ trucks.

As a result, the Court will exclude her calculations regarding repair expenses from its consideration

                                                   31
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 32 of 84. PageID #: 13461




on summary judgment. See Orthofix Inc. v. Lemanski, No. 13-11421, 2015 WL 12990115, at *3

(E.D. Mich. Sept. 29, 2015) (“O’Brien’s reliance on Orthofix’s monthly sales spreadsheets, without

examination of or inquiry into any of the underlying documents, raises serious questions about the

reliability of his opinion.”). Further, any additional calculations based on these numbers also must

be excluded, including Grassi’s overall conclusion regarding whether Plaintiffs produced enough

revenue above expenses to purchase their trucks.

       Accordingly, Plaintiffs’ Motion to Exclude Grassi Testimony is granted to the extent that the

portions of Grassi’s report identified above will be excluded from the Court’s consideration on

summary judgment, and denied in all other respects.

III.   Parties’ Motions for Summary Judgment

           a. Standard of Review

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

dispute is ‘genuine’ only if based on evidence upon which a reasonable jury could return a verdict in

favor of the non-moving party.” Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir.

2006). “Thus, ‘the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.’”

Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986)). A fact is “material” only “if its resolution might affect the

outcome of the suit under the governing substantive law.” Henderson, 469 F.3d at 487.

       At the summary judgment stage, “[a] court should view the facts and draw all reasonable

inferences in favor of the non-moving party.” Pittman v. Experian Info. Solutions, Inc., 901 F.3d


                                                   32
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 33 of 84. PageID #: 13462




619, 628 (6th Cir. 2018). In addition, “the moving party bears the initial burden of showing that there

is no genuine dispute of material fact.” Ask Chems., LP v. Comput. Packages, Inc., 593 F. App’x

506, 508 (6th Cir. 2014). The moving party may satisfy this initial burden by “identifying those parts

of the record which demonstrate the absence of any genuine issue of material fact.” Lindsey v.

Whirlpool Corp., 295 F. App’x 758, 764 (6th Cir. 2008). “[I]f the moving party seeks summary

judgment on an issue for which it does not bear the burden of proof at trial,” the moving party may

also “meet its initial burden by showing that ‘there is an absence of evidence to support the

nonmoving party’s case.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the moving party satisfies its burden, “the burden shifts to the non-moving party who must then point

to evidence that demonstrates that there is a genuine dispute of material fact for trial.” Ask Chems.,

593 F. App’x at 508-09. “[T]he nonmoving party may not simply rely on its pleading, but must

‘produce evidence that results in a conflict of material fact to be solved by a jury.’” MISC Berhad v.

Advanced Polymer Coatings, Inc., 101 F. Supp. 3d 731, 736 (N.D. Ohio 2015) (quoting Cox, 53 F.3d

at 150).

       “[O]n cross-motions for summary judgment, the court must evaluate each party’s motion on

its own merits, taking care in each instance to draw all reasonable inferences against the party whose

motion is under consideration.” Dixon v. Univ. of Toledo, 702 F.3d 269, 273 (6th Cir. 2012) (quoting

B.F. Goodrich Co. v. U.S. Filter Corp., 245 F.3d 587, 592 (6th Cir. 2001)).

           b. Analysis

       Before reaching the merits of the parties’ arguments with respect to each count of Plaintiffs’

Amended Complaint, the Court will first address Plaintiffs’ arguments regarding whether Defendants

may be held liable for the acts of other Defendants under a joint venture theory and whether the


                                                  33
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 34 of 84. PageID #: 13463




individual Defendants may be held liable, either through the piercing of the corporate veil or because

of their individual participation in tortious conduct.

                    i. Joint Venture

       First, Plaintiffs argue that all Defendants were part of a joint venture, such that each of them

should be deemed to be bound by the actions and representations of the others. (Doc. No. 86 at 39-

44.) Conversely, Defendants assert that Plaintiff has failed to establish the required criteria for the

finding of a joint venture. (Doc. No. 75 at 16-21; Doc. No. 90 at 5-6.) The Court finds that Plaintiffs

have failed to establish a genuine issue of material fact regarding whether Defendants were part of a

joint venture, and Defendants therefore cannot be held liable for the acts of their co-Defendants under

such a theory.

       “Under Ohio law, parties who have entered into a joint venture agreement are each ‘liable for

the negligent and tortious acts of the other members, pursuant to the venture, that result in injury to

third persons.’” J&R Passmore, LLC v. Rice Drilling D, LLC, No. 2:18-cv-1587, 2019 WL 6051112,

at *3 (S.D. Ohio Nov. 15, 2019) (quoting Hulett v. Am.’s Finest Serv. Co., No. 1:03CV2497, 2005

WL 2233261, at *12 (N.D. Ohio Sept. 14, 2005)). According to the Supreme Court of Ohio, a joint

business adventure “is an association of persons with intent, by way of contract, express or implied,

to engage in the [sic] carry out a single business adventure for joint profit, for which purpose they

combine their efforts, property, money, skill and knowledge, without creating a partnership, and agree

that there shall be a community of interest among them as to the purpose of the undertaking, and that

each coadventurer shall stand in the relation of principal, as well as agent, as to each of the other

coadventurers, with an equal right of control of the means employed to carry out the common purpose

of the adventure.” Ford v. McCue, 163 Ohio St. 498, 504 (1955). In other words, “[t]o establish a


                                                   34
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 35 of 84. PageID #: 13464




joint venture, Plaintiffs must prove five things—1) there is a joint contract; 2) Defendants intended

to form a joint venture; 3) there exists a ‘community of interest and control, including contributions

to the joint venture’; 4) Defendants have ‘the mutual right to direct and control the purpose of the

joint venture’; and 5) Defendants have agreed to share in the profits and the losses.” J&R Passmore,

2019 WL 6051112, at *3 (quoting Anchor v. O’Toole, 94 F.3d 1014, 1024 (6th Cir. 1996)).

        In support of their argument that Defendants were part of a joint venture, Plaintiffs point to a

variety of connections and interactions between the various Defendants, but largely fail to directly

address any of the elements noted above. (See Doc. No. 86 at 42-44.) Most notably, Plaintiffs do

not identify any express or implied agreement between any Defendants to share in the profits and

losses of the alleged joint venture. (Id.) Indeed, there is no evidence that AMX, GLC, or IFG—the

entities formed by the individual Defendants to conduct their businesses—shared profits or losses.

This is fatal to Plaintiffs’ claim of a joint venture between Defendants. See Anchor, 94 F.3d at 1024

(“For a joint venture to exist ‘there must be a sharing of the profits and the losses jointly, not

severally.”) (quoting L & H Leasing Co. v. Dutton, 612 N.E.2d 787, 790 (Ohio Ct. App. 3d Dist.

1992)); Siegel v. LifeCenter Organ Donor Network, 969 N.E.2d 1271, 1279 (Ohio Ct. App. 1st Dist.

2011) (“Among other requirements, a joint venture does not exist unless the parties share in profits

and losses and have an equal right to direct each others’ conduct.”). Accordingly, the Court finds

that Plaintiffs have failed to establish the existence of a joint venture.

                   ii. Piercing the Corporate Veil

        Next, Plaintiffs assert that Defendants’ actions warrant piercing the corporate veil, such that

the individual Defendants should be held personally liable, and AMX, GLC, and IFG should be

treated as a unit and held fully responsible for each other’s actions. (Doc. No. 86 at 44-47.)


                                                    35
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 36 of 84. PageID #: 13465




Defendants argue that Plaintiffs have not presented sufficient evidence to warrant piercing the

corporate veil with respect to any Defendant. (Doc. No. 90 at 24-26.) The Court agrees. 6

         “A fundamental rule of corporate law is that, normally, shareholders, officers, and directors

are not liable for the debts of the corporation.” Belvedere Condo. Unit Owners’ Ass’n v. R.E. Roark

Companies, Inc., 67 Ohio St.3d 274, 287 (1993). However, “the ‘veil’ of the corporation can be

‘pierced’ and individual shareholders held liable for corporate misdeeds when it would be unjust to

allow the shareholders to hide behind the fiction of the corporate entity.” Id. Thus, under Ohio law,

“the corporate form may be disregarded and individual shareholders held liable for corporate

misdeeds when (1) control over the corporation by those to be held liable was so complete that the

corporation has no separate mind, will, or existence of its own, (2) control over the corporation by

those to be held liable was exercised in such a manner as to commit fraud or an illegal act against the

person seeking to disregard the corporate entity, and (3) injury or unjust loss resulted to the plaintiff

from such control and wrong.” Id. at 289.

         The first element of this standard “is a restatement of the alter-ego doctrine, which requires

that plaintiff ‘show that the individual and the corporation are fundamentally indistinguishable.’”

Taylor Steel, Inc. v. Keeton, 417 F.3d 598, 605 (6th Cir. 2005) (quoting Belvedere, 67 Ohio St.3d at

288). “In deciding whether the company is an alter ego of the individual, Ohio courts consider such

factors as: (1) grossly inadequate capitalization, (2) failure to observe corporate formalities, (3)

insolvency of the debtor corporation at the time the debt is incurred, (4) shareholders holding



6
 The Court also finds that Defendants were not required to move for summary judgment with respect to this issue, as
piercing the corporate veil is not an independent claim, and they are entitled to respond in their reply to issues raised in
Plaintiffs’ opposition to their Motions for Summary Judgment. See Wallace v. Shelly and Sands, Inc., No. 04 BE 11,
2005 WL 678526, at *7 (Ohio Ct. App. 7th Dist. Mar. 17, 2005) (“Piercing the corporate veil is not a claim, it is a remedy
encompassed within a claim.”) (citation omitted).
                                                            36
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 37 of 84. PageID #: 13466




themselves out as personally liable for certain corporate obligations, (5) diversion of funds or other

property of the company property for personal use, (6) absence of corporate records, and (7) the fact

that the corporation was a mere facade for the operations of the dominant shareholder(s).” Id.

(quoting LeRoux’s Billyle Supper Club v. Ma, 602 N.E.2d 685, 689 (Ohio Ct. App. 6th Dist. 1991)).

However, this list of factors is not exhaustive. Id.

        With respect to piercing the corporate veil of GLC to hold Gurai individually liable, Plaintiffs

cannot satisfy this first element. While “the existence of only a single shareholder can be a powerful

indicator of that shareholder’s exercising control so complete over the corporation that it ‘had no

separate mind, will or existence of its own,’” id. at 607, courts have held “that fact alone is insufficient

to satisfy the first prong of the Belvedere test.” Equitesa Equipos y Terrenos, SA v. Valley Enterprises

of Ohio, LLC, No. 1:10-CV-01555, 2011 WL 5374127, at *5 (N.D. Ohio Nov. 3, 2011). In this case,

the only evidence offered by Plaintiffs to support Gurai’s individual liability is the fact that Gurai is

the sole member of GLC. (Doc. No. 86 at 46.) By itself, this is insufficient to show that GLC was

the alter ego of Gurai, and Plaintiffs’ attempt to pierce the veil in this regard therefore fails.

        Similarly, Plaintiffs have failed to establish that any individual Defendants so controlled IFG

that piercing the corporate veil is warranted. The only evidence potentially relevant to this inquiry

offered by Plaintiffs is the fact that Dhillon, Cain, and Gurai are all guarantors on IFG’s bank loans.

(Doc. No. 86 at 46.) The Court finds this insufficient to satisfy the first element required to pierce

the corporate veil.

        With respect to piercing the corporate veil of AMX, Plaintiffs offer slightly more evidence.

Specifically, Plaintiffs point out that AMX does not engage in routine corporate formalities, such as

meetings of the board of directors or shareholders, taking or keeping minutes, issuing share


                                                    37
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 38 of 84. PageID #: 13467




certificates, or maintaining capital accounts. (Doc. No. 86 at 45-46.) They also contend that AMX

funds and property are routinely diverted by the individual owners for their personal use. (Id. at 46.)

However, the evidence relied upon only shows that AMX provides Dhillon, Cain, Cain’s wife (who

is also an employee of AMX), and Kyle with company cars. (Doc. No. 64-1 at 174:15-175:25.) In

addition, AMX provides Dhillon, Cain, and Kyle with cell phones, although it appears AMX also

provides a cell phone to at least one other dispatch employee. (Doc. No. 67-1 at 62:14-64:6; Doc.

No. 72-1 at 89:13-17.) Given the lack of any evidence that AMX was inadequately capitalized or

insolvent, that Dhillon, Cain, or Kyle held themselves out as personally liable for AMX’s obligations,

or that the corporation was a mere facade for the operations of Dhillon, Cain, or Kye, the Court finds

that Plaintiffs’ evidence is insufficient to establish alter ego status. See Prasse Lumber & Material

Co. v. Dietrich, No. 38872, 1979 WL 210193, at *3 (Ohio Ct. App. 8th Dist. June 14, 1979) (noting

that closely held corporations generally do not comply with corporate formalities as rigidly and that

use of a company car is frequently provided as a fringe benefit to employees).

       However, even assuming that Plaintiffs have satisfied the first element with respect to these

three individual Defendants, they have not presented sufficient evidence of the second element. “[T]o

fulfill the second prong of the Belvedere test for piercing the corporate veil, the plaintiff must

demonstrate that the defendant shareholder exercised control over the corporation in such a manner

as to commit fraud, an illegal act, or a similarly unlawful act.” Dombroski v. WellPoint, Inc., 119

Ohio St.3d 506, 513 (2008). As explained by the Supreme Court of Ohio, “[t]he second element is

the requirement that the shareholder’s control of the corporation proximately caused the plaintiff’s

injury or loss.” Belvedere, 67 Ohio St.3d at 288-89.




                                                  38
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 39 of 84. PageID #: 13468




       In this case, Dhillon was the sole shareholder of AMX until 2015, meaning that he was the

sole shareholder the entire time that King drove under AMX’s operating authority. King has not

pointed to any way in which Dhillon exercised his control of AMX during his time as a driver to

commit fraud, an illegal act, or a similarly unlawful act. To the contrary, Dhillon had little

involvement in the day-to-day operation of AMX, and there is no evidence that he had any

involvement in King’s lease purchase agreement. (See Doc. No. 75-1 at ¶ 31.) With respect to

Goodwin, Dhillon was also the sole shareholder at the time that Goodwin entered into his lease

purchase agreement, and, again, there is no evidence that Dhillon had any involvement in that

agreement. Further, while Cain and Kyle later became shareholders, Goodwin has not identified how

they exercised any control they had over the corporation in such a manner as to commit fraud, an

illegal act, or a similarly unlawful act against Goodwin. Thus, Plaintiffs assertion that AMX’s

corporate veil should be pierced must also be rejected.

       Finally, Plaintiffs’ attempt to treat AMX, GLC, and IFG as a single unit to hold each

responsible for the acts of the others through a veil piercing theory also cannot succeed under Ohio

law. In Minno v. Pro-Fab, Inc., the Supreme Court of Ohio held that “[a] corporation’s veil may not

be pierced in order to hold a second corporation liable for the corporate misdeeds of the first when

the two corporations have common individual shareholders but neither corporation has any ownership

interest in the other corporation.” 121 Ohio St.3d 464, 468 (2009). The court’s rational for this rule

was that “[d]espite the element of common shareholder identity, sister corporations are separate

corporations and are unable to exercise control over each other in the manner that a controlling

shareholder can.” Id. Thus, although two corporations “have common individual shareholders and

officers, are engaged in similar lines of work, and possess identical business addresses,” the doctrine


                                                  39
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 40 of 84. PageID #: 13469




of piercing the corporate veil is inapplicable if “neither corporation has an ownership interest in the

other.” Id.; accord Parker v. Miller, No. 2:16-cv-1143, 2018 WL 3743981, at *5-6 (S.D. Ohio Aug.

7, 2018) (rejecting attempt to pierce the corporate veil between two entities despite the fact they both

had identical shareholders in identical proportions, shared the same president and vice president, and

had the same physical address).

       In this case, it is undisputed that AMX, GLC, and IFG do not have any ownership interests in

each other. Consequently, despite the overlap in their shareholders, employees, and operations,

Plaintiffs may not hold AMX, GLC, or IFG liable for the acts of each other under the doctrine of

piercing the corporate veil. Accordingly, the Court finds Plaintiffs have failed to establish a genuine

dispute of material fact with respect to their attempt to pierce the corporate veil of AMX, GLC, or

IFG.

                  iii. Individual Liability

       Finally, Plaintiffs argue that even if the individual Defendants cannot be held liable through

a joint venture theory or the piercing of the corporate veil, they may still be individually liable for

any acts in which they personally participated. (Doc. No. 86 at 47-50.) Defendants do not respond

to Plaintiffs’ argument in this regard.

       “A corporate officer or shareholder normally will not be held liable for the debts or acts of the

corporate entity.” Mohme v. Deaton, No. CA2005-12-133, 2006 WL 3833923, at *1 (Ohio Ct. App.

12th Dist. Dec. 28, 2006). However, “a corporate officer can be held personally liable for tortious

acts he or she has committed and, under such circumstances, a plaintiff need not pierce the corporate

veil to hold individuals liable who have personally committed such acts.” Id. at *2. Ohio courts have

applied this personal participation theory of liability to some statutory violations as well. See State


                                                  40
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 41 of 84. PageID #: 13470




ex rel. Cordray v. Evergreen Land Dev., Ltd., Nos. 15 MA 0115, 15 MA 0116, 2016 WL 5408651,

at *4-5 (Ohio Ct. App. 7th Dist. Sept. 27, 2016).

       Thus, the Court agrees with Plaintiffs that there is the potential that individual Defendants

may be held liable for certain tortious acts or statutory violations in which they personally

participated. But because this requires an individualized inquiry for each Defendant under the

particular claims at issue, the Court will address Plaintiffs’ argument to the extent necessary in its

analysis of each claim below.

                   iv. Count One

       In Count One of their Amended Complaint, Plaintiffs allege that Defendants breached the

terms of their lease purchase agreements. (Doc. No. 30 at ¶¶ 201-16.) All Defendants, except GLC,

argue that they are entitled to summary judgment on Plaintiffs’ breach of contract claims because

none of them entered into a contractual relationship with Plaintiffs. (Doc. No. 75 at 21.) GLC asserts

it is entitled to summary judgment because neither Plaintiff has established that they paid off all

expenses and the purchase price of their trucks, so no breach has occurred. (Doc. No. 76 at 11-12.)

Defendants also assert that Plaintiffs have not established any damages. (Doc. No. 90 at 16.) In

opposition, Plaintiffs appear to argue that there are questions of fact as to whether Defendants made

improper deductions to Plaintiffs’ pay and whether Plaintiffs paid off the purchase price and were

entitled to receive title to their trucks. (Doc. No. 86 at 12-14.) After reviewing the parties’ arguments,

the Court finds that genuine issues of material fact preclude summary judgment in favor of AMX and

GLC, but that all other Defendants are entitled to summary judgment with respect to Plaintiffs’ breach

of contract claims.




                                                    41
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 42 of 84. PageID #: 13471




       Generally, in Ohio, to prove a breach of contract claim, a plaintiff must demonstrate that: “(1)

a contract existed, (2) the plaintiff fulfilled his obligations, (3) the defendant failed to fulfill his

obligations, and (4) damages resulted from this failure.” Second Calvary Church of God in Christ v.

Chomet, No. 07CA009186, 2008 WL 834434, at *2 (Ohio Ct. App. 9th Dist. Mar. 31, 2008).

       With respect to the first element, GLC does not dispute that it entered into an oral contract

with each Plaintiff for the lease purchase of Plaintiffs’ respective trucks. (See Doc. No. 76 at 11-12.)

However, AMX asserts that the only party that King or Goodwin contracted with was GLC, while

Plaintiffs assert it is unclear whether certain promises and representations were made on behalf of

AMX. (Doc. No. 75 at 21; Doc. No. 86 at 12 n.12.) The Court agrees with Plaintiffs that a question

of fact exists with respect to whether AMX was also a party to the lease purchase agreements.

       In B & J Jacobs Co. v. Ohio Air, Inc., an Ohio court of appeals addressed a similar situation

to that present here, in which one defendant, Ohio Air, argued that the trial court erred by finding it

liable on a series of contracts that it maintained were solely between the plaintiff and Ohio Air of

Cincinnati. No. C–020264, 2003 WL 22103385, at *1 (Ohio Ct. App. 1st Dist. Sept. 12, 2003).

While Ohio Air and Ohio Air of Cincinnati were legally separate entities, they both engaged in the

supply of materials to sheet-metal contractors, had overlapping employees, and were both involved

in the initial negotiation of the purchase orders at issue by the plaintiff. Id. And while Plaintiff sent

all of its payments to Ohio Air of Cincinnati, it “maintained that it did so under the belief that payment

to Ohio Air of Cincinnati also constituted payment to Ohio Air.” Id. Before addressing the parties’

arguments, the court noted that Ohio law recognizes contracts implied in fact, which “arise from the

conduct of the parties, or circumstances surrounding the transaction, that make it clear that the parties

have entered into a contractual relationship despite the absence of any formal agreement.” Id. at *2.


                                                   42
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 43 of 84. PageID #: 13472




The court then upheld the trial court’s determination that both entities were jointly and several liable

for the breached contracts, reasoning:

        We interpret the trial court’s findings and conclusions as tantamount to a
        determination of a series of implied-in-fact contracts between Ohio Air and B & J.
        Clearly, there was no express contract between the two companies. But we hold that
        there was competent, credible evidence to support the trial court’s determination that
        Ohio Air was more than a stranger to the contract, and that it had become, in fact, a
        party to the contract, or series of contracts, by the tacit understanding of the parties.
        As noted, the trial court found that the two companies, while separate legal entities,
        shared a common business purpose and operated at times as one company. As the
        court stated, the lines of demarcation were often “blurred.” The court found that both
        suppliers were doing business with B & J. While Ohio Air argues that there was no
        proof that it received any consideration since payment was relayed to Ohio Air of
        Cincinnati, there was a sufficient basis to conclude that the orders solicited by quotes
        from Ohio Air of Cincinnati were of more than incidental benefit to Ohio Air, if only
        in terms of name recognition, market presence, and sale of its catalogued products.

Id. at *3.

        Here, the Court likewise finds sufficient evidence of a blurring of the lines between AMX’s

and GLC’s operation—even though they are legally separate entities—and AMX’s involvement in

the lease purchases to conclude that a genuine dispute of material fact exists as to whether AMX also

may be held liable as a party to Plaintiffs’ contracts. To wit, both Plaintiffs testified that they

negotiated the purchase of their trucks with Cain, AMX’s general manager. (Doc. No. 12-1 at 120:9-

23, 193:19-194:4; Doc. No. 13-1 at 109:18-110:8.) There is also evidence that both Plaintiffs

continued to contact Cain and other AMX employees when issues arose with their lease purchase

agreements. (See Doc. No. 12-1 at 194:2-4; Doc. No. 13-1 at 125:14-21.) In addition, Parmjit was

an employee in AMX’s billing department, but was also responsible for tracking the balance on

Plaintiffs’ lease purchases. (Doc. No. 63-1 at 15:7-9; Doc. No. 76-1 at ¶¶ 31, 49-55.) In tracking

those balances, Parmjit was often helped by another AMX employee as well. (See Doc. No. 62-1 at

9:9-24, 57:3-60:12, 81:4-84:14.) AMX also indirectly benefited from the contracts, as a large portion

                                                   43
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 44 of 84. PageID #: 13473




of the deductions from Plaintiffs’ pay went to reimburse GLC for fuel and repair expenses, both of

which were provided by AMX. Finally, the lines between AMX and GLC often were not clearly

demarcated, as several officers were signatories on both companies’ bank accounts and AMX

employees signed documents on behalf of GLC numerous times. All of this is sufficient to raise a

question of fact with respect to whether Plaintiffs entered into a contract with AMX for the lease

purchase of their respective trucks, in addition to GLC.

       There is also a question of fact regarding whether AMX and GLC breached the contracts and

whether Plaintiffs suffered any damages. There is testimony that once Plaintiffs paid off the purchase

price of their vehicles, they were entitled to receive the title to their respective trucks regardless of

whether related expenses, such as fuel and maintenance costs, had been paid. (See Doc. No. 13-1 at

196:25-197:3; Doc. No. 73-1 at 314:12-22.) Plaintiffs’ expert, Ickert, calculated that both King and

Goodwin made truck payments that exceeded their original respective purchase prices. (Doc. No.

61-86 at Exs. 1, 2.) Thus, there is a genuine dispute over whether AMX and GLC breached their

contracts by failing to transfer title of the trucks to King and Goodwin and whether they were

overcharged for their trucks. Consequently, genuine disputes of material fact preclude summary

judgment in favor of either AMX or GLC.

       Summary judgment is appropriate, however, with respect to all other Defendants. There is

no evidence that any Defendant besides AMX and GLC was a party to Plaintiffs’ lease purchase

agreements, and, as discussed above, Defendants cannot be held liable under a joint venture or veil

piercing theory. In addition, under the personal participation theory, a corporate officer only may

“be held personally liable for tortious acts he or she has committed.” Mohme, 2006 WL 3833923, at

2. “[I]t is well established in Ohio that it is not a tort to breach a contract.” Ohio City Orthopedics,


                                                   44
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 45 of 84. PageID #: 13474




Inc. v. Med. Billing & Receivables, Inc., No. 81930, 2003 WL 1869873, at *4 (Ohio Ct. App. 8th

Dist. Apr. 10, 2003). Thus, the individual Defendants are not subject to liability on Plaintiffs’ breach

of contract claims under this theory either. See Deitrick v. Am. Mortg. Sols., Inc., No. 05AP-154,

2007 WL 611589, at *4 (Ohio Ct. App. 10th Dist. Mar. 1, 2007).

       Accordingly, Defendants’ Motions for Summary Judgment with respect to Count One are

denied as to AMX and GLC, and granted as to all other Defendants.

                   v. Count Two

       In Count Two of their Amended Complaint, Plaintiffs set forth a claim for unjust enrichment.

(Doc. No. 30 at ¶¶ 217-33.) Defendants, excluding GLC, move for summary judgment with respect

to Plaintiffs’ unjust enrichment claims on the basis that there was no quasi-contractual relationship

between them and Plaintiffs. (Doc. No. 75 at 21.) GLC asserts it is entitled to summary judgment

because the doctrine of unjust enrichment is not applicable when an express contract exists. (Doc.

No. 76 at 12.) AMX also asserts that because it has paid what it owes to GLC under the contracts

between AMX and GLC, AMX cannot be held liable under a theory of unjust enrichment based on

Plaintiffs’ claim that they did not receive the proper compensation under their contracts with GLC.

(Doc. No. 90 at 16-18.) In response, Plaintiffs contend they are entitled to plead their quasi-contract

and breach of contract claims in the alternative and that there is evidence that Plaintiffs provided

benefits to several Defendants that have been unjustly retained. (Doc. No. 86 at 15-17.) For the

reasons set forth below, the Court concludes that all Defendants are entitled to summary judgment on

Plaintiffs’ unjust enrichment claims.

       A claim for unjust enrichment “arises out of the obligation cast by law upon a person in receipt

of benefits which he is not justly entitled to retain.” Hambleton v. R.G. Barry Corp., 12 Ohio St.3d


                                                  45
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 46 of 84. PageID #: 13475




179, 183 (1984) (quoting Hummel v. Hummel, 133 Ohio St. 520, 525 (1938)). To establish a claim

for unjust enrichment, a party “must demonstrate that (1) he conferred a benefit upon a defendant, (2)

the defendant had knowledge of the benefit, and (3) the defendant retained the benefit under

circumstances where it would be unjust to do so without payment.” RG Long & Assocs., Inc. v. Kiley,

No. CA2014–10–129, 2015 WL 3824365, at *2 (Ohio Ct. App. 12th Dist. June 22, 2015).

         “[I]n the absence of fraud or bad faith, Ohio law prohibits recovery under a theory of unjust

enrichment where an express contract covers the same subject.” R.J. Wildner Contracting Co., Inc.

v. Ohio Turnpike Comm’n, 913 F. Supp. 1031, 1043 (N.D. Ohio 1996); accord Champion

Contracting Const. Co. Inc. v. Valley City Post, No. 03CA0092–M, 2004 WL 1459298, at *6 (Ohio

Ct. App. 9th Dist. June 30, 2004) (“The doctrine of unjust enrichment, however, is ‘inapplicable if

an express agreement existed concerning the services for which compensation is sought; the

parameters of the agreement limit the parties’ recovery in the absence of bad faith, fraud or

illegality.’”) (quoting Pawlus v. Bartrug, 673 N.E.2d 188, 191 (Ohio Ct. App. 9th Dist. 1996)). 7

         Although the existence of an express contract that governs the same subject matter bars an

unjust enrichment claim, “where the existence of a contract is in dispute, [an] unjust enrichment claim

may be pled in the alternative to a breach of contract claim.” Right-Now Recycling, Inc. v. Ford

Motor Credit Co., No. 1:11-cv-364, 2014 U.S. Dist. LEXIS 182828, at *61 (S.D. Ohio Oct. 1, 2014).

However, even at the motion to dismiss stage, if the existence of the contract is not in dispute, courts

routinely dismiss unjust enrichment claims as precluded by the contract. See, e.g., Pinkerton v. Gov’t



7
 Importantly, “[a]ny fraud or bad faith that negates the operation of this rule must occur in the formation of the contract.”
Integrated Molding Concepts, Inc. v. Stopol Auctions, No. 1:07 CV 2617, 2007 WL 3001385, at *6 (N.D. Ohio Oct. 11,
2007) (quoting R.J. Wildner, 913 F. Supp. at 1043). As will be discussed below in conjunction with Plaintiffs’ fraud
claims, Plaintiffs have not presented sufficient evidence of fraud in the formation of their lease purchase agreements to
survive summary judgment.
                                                            46
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 47 of 84. PageID #: 13476




Employees Ins. Co., No. 5:18-CV-1371, 2019 WL 1026227, at *7 (N.D. Ohio Mar. 4, 2019) (“In this

case, no party disputes the existence of the underlying insurance contract governing the issues in this

case. Because there is no question that an express written contract exists between Pinkerton and

defendants covering the disputed UIM coverage, Ohio law precludes a claim for unjust enrichment.”);

N. Cent. Elec. Coop., Inc. v. Linde, LLC, No. 3:16-CV-1890, 2019 WL 460485, at *4 (N.D. Ohio

Feb. 6, 2019) (“Because the parties do not dispute the existence of a contract, but only whether that

contract was breached, North Central’s unjust enrichment claim may not proceed.”); Amarado Oil

Co. v. Davis, No. 5:12CV627, 2013 WL 5234440, at *12 (N.D. Ohio Sept. 17, 2013) (“In sum,

because Amarado agrees that a contract exists and has not pleaded a viable fraud in the inducement

claim, Count 3 is dismissed.”).

       This case has progressed far past the pleadings stage, and GLC does not dispute that it entered

into express contracts with Plaintiffs that govern the disputes at issue—namely, whether Plaintiffs

were overcharged for their trucks and related expenses or entitled to receive title to their respective

trucks. Thus, Plaintiffs’ unjust enrichment claims against GLC are barred by the existence of these

contracts.

       On the other hand, AMX contends that it never entered into any contractual relationship with

Plaintiffs. Therefore, it is appropriate for Plaintiffs to continue to assert claims for unjust enrichment

against AMX in the alternative. Nonetheless, Plaintiffs’ claims against AMX fail for a different

reason. In Cook v. Ohio Nat’l Life Ins. Co., the Sixth Circuit addressed an analogous situation in

which Ohio National paid commissions to Triad for the sale of annuities, “who in turn paid

commissions to plaintiff pursuant to a separate agreement between plaintiff and Triad.” 961 F.3d

850, 852 (6th Cir. 2020). The Sixth Circuit rejected the plaintiff’s unjust enrichment claim against


                                                   47
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 48 of 84. PageID #: 13477




Ohio National because the plaintiff did not allege that he could not recover his commissions from

Triad. Id. at 859. Likewise, here, because Plaintiffs are still able to recover from GLC based on any

violation of their express contracts, Plaintiffs cannot also maintain an action for unjust enrichment

against AMX.

       With respect to the other Defendants, the Court notes that Plaintiffs have not presented any

evidence or argument with respect to their unjust enrichment claim against IFG, which also is not

liable under a joint venture or veil piercing theory. Likewise, the individual Defendants are not liable

under a joint venture or veil piercing theory, and cannot be held individually liable for actions taken

as employees or corporate officers for unjust enrichment because, like a breach of contract claim,

unjust enrichment is not tortious in nature. See Baatz v. Columbia Gas Transmission, LLC, 295 F.

Supp. 3d 776, 791 (N.D. Ohio 2018) (“[I]t is well-settled that claims for unjust enrichment sound in

contract rather than tort.”) (quoting Dodson v. Maines, No. S–11–012, 2012 WL 2061608, at *9 (Ohio

Ct. App. 6th Dist. June 8, 2012). Thus, IFG and the individual Defendants are entitled to summary

judgment on Plaintiffs’ unjust enrichment claims as well.

       Accordingly, Defendants’ Motions for Summary Judgment are granted with respect to Count

Two of Plaintiffs’ Amended Complaint.

                  vi. Count Three

       In Count Three of their Amended Complaint, Plaintiffs set forth a claim for promissory

estoppel. (Doc. No. 30 at ¶¶ 234-44.) Defendants, excluding GLC, move for summary judgment

with respect to Plaintiffs’ promissory estoppel claims on the basis that there was no quasi-contractual

relationship between them and Plaintiffs. (Doc. No. 75 at 21.) GLC asserts it is entitled to summary

judgment because the doctrine of promissory estoppel is not applicable when an express contract


                                                  48
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 49 of 84. PageID #: 13478




exists. (Doc. No. 76 at 12.) In opposition, Plaintiffs do not address their promissory estoppel claims,

except noting the standard for promissory estoppel in a single footnote. (Doc. No. 86 at 15 n.18.)

“To demonstrate promissory estoppel, a claimant must show the following elements: a promise, clear

and unambiguous in its terms; reasonable and foreseeable reliance; and injury resulting from the

reliance.” Nilavar v. Osborn, 711 N.E.2d 726, 736 (Ohio Ct. App. 2d Dist. 1998). Because Plaintiffs

have failed to address this claim or identify evidence supporting each of these elements, the Court

finds that summary judgment in favor of all Defendants is warranted. Accordingly, Defendants’

Motions for Summary Judgment are granted with respect to Count Three of Plaintiffs’ Amended

Complaint.

                  vii. Count Four

       In Count Four of their Amended Complaint, Plaintiffs set forth claims for fraud. (Doc. No.

30 at ¶¶ 245-64.) Defendants assert they are entitled to summary judgment on Plaintiffs’ fraud claims

for a variety of reasons.      Specifically, Defendants contend Plaintiffs’ claims are based on

representations regarding future performance that cannot support fraud claims, Plaintiffs cannot show

damages separate from their breach of contract claim, Defendants did not withhold any information

from Plaintiffs that they had a duty to disclose, and that there is no evidence that Parmjit or the other

Defendants were aware of the inaccuracy in her accounting records. (Doc. No. 75 at 22-25; Doc. No.

76 at 13-14; Doc. No. 90 at 18-20.) Plaintiffs assert their claims are not based on future promises,

but on Defendants’ intent never to transfer title of the trucks, as well as additional misrepresentations

made by Defendants in the inaccurate settlement statements and Defendants’ nondisclosure of the

Truth-in-Leasing regulation requirements and the true identity of the entity with which Plaintiffs were




                                                   49
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 50 of 84. PageID #: 13479




contracting. (Doc. No. 86 at 17-22.) The Court concludes that all Defendants, except AMX, are

entitled to summary judgment on Plaintiffs’ fraud claims.

       In Ohio, “[t]he elements of an action in actual fraud are: (a) a representation or, where there

is a duty to disclose, concealment of a fact, (b) which is material to the transaction at hand, (c) made

falsely, with knowledge of its falsity, or with such utter disregard and recklessness as to whether it is

true or false that knowledge may be inferred, (d) with the intent of misleading another into relying

upon it, (e) justifiable reliance upon the representation or concealment, and (f) a resulting injury

proximately caused by the reliance.” Gaines v. Preterm-Cleveland, Inc., 33 Ohio St.3d 54, 55 (1987).

       First, the Court finds that Plaintiffs have not identified sufficient evidence to establish a

genuine issue of fact as to whether Defendants never intended to transfer title to Plaintiffs at the time

they entered into the lease purchase agreements. “The general rule is that fraud cannot be predicated

upon a representation concerning a future event,” as “[m]ere predictions about the future,

expectations, or opinions are not fraudulent misrepresentations unless those opinions are fraudulently

made.” Nilavar, 711 N.E.2d at 739 (quoting Link v. Leadworks Corp., 607 N.E.2d 1140, 1145 (Ohio

Ct. App. 8th Dist. 1992)). “Thus, a breach of promise ordinarily will not give rise to a claim of fraud

because promises tend to invoke future activity.” Id. “However, a promise made with a present

intention not to perform it is a misrepresentation of an existing fact—the speaker’s present state of

mind.” Id. (quoting Link, 607 N.E.2d at 1145). Consequently, “if a promissor intends at the time of

his pledge not to act in accordance with it, his statements may constitute fraudulent

misrepresentation.” Id.




                                                   50
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 51 of 84. PageID #: 13480




         However, “mere proof of nonperformance does not prove a lack of intent to perform.” Wall

v. Firelands Radiology, Inc., 666 N.E.2d 235, 243 (Ohio Ct. App. 6th Dist. 1995) (quoting Lightning

Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1186 (3d Cir. 1993). As more fully explained:

         “ ‘[F]raud cannot be predicated upon the mere fact that a promise has been broken *
         * *. There must be evidence to justify a trier of fact in concluding that, when the
         promise was made, there was no intention of performing it * * *. It would be as wrong
         morally as legally, as offensive to logic as to law, to hold that mere denial and
         nonperformance are evidence that, if a promise was made, it was made fraudulently *
         * *. Bad, indeed, would be the case of the honest man who has made no such promise
         if, when falsely charged with it, he may not deny it without having his truth considered
         as some evidence either that there was such undertaking or that it was deceitfully
         made.’ ” (Citations omitted.) Accord Murray v. Xerox Corp. (C.A.2, 1987), 811 F.2d
         118, 122.

Id. (citation omitted); accord Captiva, Inc. v. Viz Commcationns, Inc., 85 F. App’x 501, 508 (6th Cir.

2004).

         Here, in support of their claim that Defendants never intended to honor their contracts,

Plaintiffs rely entirely on Defendants actions after the lease purchase agreements were formed. (See

Doc. No. 86 at 18.) Without more, this is not enough to support Plaintiffs’ fraud claims in this regard.

Moreover, there is undisputed evidence that other drivers have obtained title to their trucks through

similar lease purchase agreements with GLC. (Doc. No. 12-1 at 210:17-21; Doc. No. 73-1 at 123:8-

25.) Thus, Plaintiffs have not established that the intent not to perform at the time of formation of

the contract can support a fraud claim against any Defendant.

         Next, the Court finds that Plaintiffs’ fraud claims based on overcharges and inaccurate

settlement statements fail against all Defendants, except AMX. With respect to GLC, Plaintiffs’

claims fail because they have failed to establish any damages distinct from their breach of contract

claims. “Where a plaintiff asserts a tort claim based on the same conduct that constitutes a breach of

contract, the plaintiff must show fraud damages separate from those attributable to the breach of

                                                   51
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 52 of 84. PageID #: 13481




contract.” MISC Berhard v. Advanced Polymer Coatings, Inc., No. 1:14 CV 1188, 2014 WL

5038001, at *2 (N.D. Ohio Oct. 8, 2014); accord Med. Billing, Inc. v. Med. Mgmt. Sciences, Inc., 212

F.3d 332, 339 (6th Cir. 2000) (holding damages did not arise uniquely from fraud when the defendant

failed to pay a bonus that the plaintiff was entitled to under the parties’ contract because whether the

defendant failed to pay the bonus “because it manipulated the numbers” or for any other reason, the

plaintiff’s damages still flowed from the breach of contract). Here, alleged damages that arise from

Plaintiffs’ fraud claims related to false and misleading settlement statements are the same as any

damages that may arise from their breach of contract claims against GLC. 8 As such, GLC is entitled

to summary judgment on Plaintiffs’ fraud claims based on inaccurate or false accountings.

        However, because the existence of a contract between AMX and Plaintiffs is disputed, and

because there is no alleged contract between Plaintiffs and any of the other Defendants, fraud

damages based on Plaintiffs’ inaccurate settlement statements would not necessarily be redundant

with respect to the other Defendants. See ONB Ridge Villa One, LLC v. Deep Bay Green Corp., No.

1:13-CV-415, 2014 WL 435010, at *2 (N.D. Ohio Feb. 4, 2014) (“Plaintiff has no breach of contract

action against Defendant Snider personally, but rather only against Defendant Deep Bay Green

Corporation. Therefore, tort damages are not redundant and Ohio law does not preclude Plaintiff’s

fraud claims against Defendant Snider.”); Onyx Envtl. Svcs., LLC v. Maison, 407 F. Supp. 2d 874,

877 (N.D. Ohio 2005) (“[T]he mere existence of a plaintiff’s inchoate cause of action against one

party for breach of contract does not foreclose an action in tort against another party.”) (citation

omitted).




8
  Plaintiffs include a single footnote asserting that fraud damages would be more extensive, but provide no authority or
reasoning to support their contention in this regard. (See Doc. No. 86 at 18 n.23.)
                                                          52
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 53 of 84. PageID #: 13482




       Nonetheless, Plaintiffs have not presented any evidence that any of the individual Defendants

or IFG were involved in the creation of Plaintiffs’ settlement statements such that they could be found

liable for fraud. To wit, it appears that IFG, Dhillon, and Kyle were not involved in any manner in

Plaintiffs’ lease purchase agreements. Plaintiffs testified that they had their initial conversations

about their lease purchases with Cain, but there is no evidence that Cain later took part in calculating

their pay during the terms of their agreements. Finally, with respect to Gurai, the evidence shows

that he relied on Parmjit to track the balance on Plaintiffs’ truck payments and expenses, and there is

no evidence he was aware of any false charges being assessed to Plaintiffs. Thus, IFG and the

individual Defendants are also entitled to summary judgment with respect to this basis for Plaintiffs’

fraud claims.

       However, Plaintiffs’ expert concluded that Plaintiffs were overcharged by AMX for fuel

purchases. Specifically, he opined that certain charges appeared on their settlement statements that

were not reflected on corresponding invoice reports. (Doc. No. 61-86 at 11-12.) AMX has not

responded to explain these discrepancies. As a result, the Court finds that this evidence of the

presentation of false charges for fuel by AMX is sufficient to establish a genuine issue of material

fact with respect to Plaintiffs’ claims of fraud against AMX.

       Finally, the Court will address the last two bases for Plaintiffs’ fraud claims—the

nondisclosure of certain requirements under the Truth-in-Leasing regulations and the nondisclosure

of the true entity from which Plaintiffs were lease purchasing their trucks. The Court finds that each

of these bases fail with respect to all Defendants. First, there is no evidence that Defendants were

aware that the requirements of the Truth-in-Leasing regulations may apply to their agreements with

Plaintiffs under the somewhat unique circumstances of this case—discussed in detail below with


                                                  53
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 54 of 84. PageID #: 13483




respect to Count Fourteen—which means Plaintiffs’ claims based on this nondisclosure cannot

succeed. See Jarvis v. Gahm, No. 93CA725, 1994 WL 380469, at *4 (Ohio Ct. App. 4th Dist. July

11, 1994) (“[K]nowledge of the defect is a necessary element to an action for fraudulent non-

disclosure.”). Second, Plaintiffs have not demonstrated any way in which they relied on or in which

they were injured by any confusion over whether they entered into a contract with AMX or GLC.

Consequently, this nondisclosure also is insufficient to support a claim for fraud.

       Accordingly, all Defendants, except for AMX, are entitled to summary judgment with respect

to Count Four of Plaintiffs’ Amended Complaint.

                 viii. Count Five

       In Count Five of Plaintiffs’ Amended Complaint, they set forth claims for conversion based

on a variety of acts by Defendants. (Doc. No. 30 at ¶¶ 265-70.) In their opposition to Defendants’

Motions for Summary Judgment, Plaintiffs narrow their claims of conversion. Specifically, Goodwin

asserts that Defendants converted his escrow funds when they failed to return them after his

termination, and King asserts that Defendants converted improvements that he made to his truck when

they refused to allow him to retrieve them after his termination. (Doc. No. 86 at 25-26.) Defendants

assert Goodwin’s claims fail because a fungible commodity such as cash is incapable of being

converted and a conversion claim cannot be based on sums due or owing under a contract. (Doc. No.

76 at 14.) With respect to King, Defendants assert his claim cannot succeed because he failed to

make a demand for the return of his property. (Id. at 14-15.) In response, Goodwin asserts that funds

can be converted when specifically identifiable, such as here, and King contends that he was not

required to make a demand, but did make a demand for the return of his property anyway. (Doc. No.




                                                  54
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 55 of 84. PageID #: 13484




86 at 25-26.) The Court finds that Defendants are entitled to summary judgment on Goodwin’s

conversion claim, but that King’s conversion claim may proceed against AMX and GLC.

       Under Ohio law, “the elements of conversion are: (1) plaintiff’s ownership or right to

possession of the property at the time of the conversion; (2) defendant’s conversion by a wrongful

act or disposition of plaintiff’s property rights; and (3) damages.” Gascho v. Global Fitness Holdings,

LLC, 863 F. Supp. 2d 677, 700 (S.D. Ohio 2012). “Where conversion is premised on the unlawful

retention of property, the plaintiff must establish that (1) he or she demanded the return of the property

from the possessor after the possessor exerted dominion or control over the property, and (2) that the

possessor refused to deliver the property to its rightful owner.” Id.

       The Court finds that Goodwin’s conversion claim fails for two reasons. First, “the mere

breach of a contract, even though it results in the loss of specific property, does not constitute

conversion.” Frisbie Co. v. City of East Cleveland, 98 Ohio St. 266, 277 (1918); see also Younglove

Const., LLC v. PSD Dev., LLC, No. 3:08CV1447, 2010 WL 3515603, at *7 (N.D. Ohio Sept. 3, 2010)

(“Younglove’s conversion claim essentially seeks damages for PSD’s failure to pay the balance due

under the contract, as the materials in question encompassed part of that contract and project.

Younglove thus cannot transform its breach of contract claim to one for conversion.”). Here,

Goodwin has not demonstrated how his claim for conversion based on Defendants’ failure to return

his escrow funds is distinct from his breach of contract claim.

       Second, even assuming, arguendo, that Goodwin’s claim could survive despite the presence

of his breach of contract claim, the funds are not sufficiently identifiable to establish a claim of

conversion. “Where an action for conversion is based on the conversion of cash, the action will ‘only

lie if identification is possible and there is an obligation to deliver the specific money in question.’”


                                                   55
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 56 of 84. PageID #: 13485




Gascho, 863 F. Supp. 2d at 700 (quoting Dice v. White Family Cos., Inc., 878 N.E.2d 1105, 1109

(Ohio Ct. App. 2d Dist. 2007)). In other words, “[a]n action alleging conversion of cash lies only

where the money involved is ‘earmarked’ or is specific money capable of identification, e.g., money

in a bag, coins or notes that have been entrusted to the defendant’s care, or funds that have otherwise

been sequestered, and where there is an obligation to keep intact and deliver this specific money

rather than to merely deliver a certain sum.’” Id. (quoting Haul Transport of VA, Inc. v. Morgan, No.

14859, 1995 WL 328995, at *4 (Ohio Ct. App. 2d Dist. June 2, 1995).

       In this case, Goodwin does not identify specific funds, only a sum of money that he claims

should have been returned to him. Indeed, it is undisputed that Goodwin’s escrow deposits were not

deposited into a separate account, but commingled with GLC’s other funds. (Doc. No. 63-1 at

149:19-150:2.) Thus, summary judgment in favor of Defendants on Goodwin’s conversion claim is

warranted.

       With respect to King conversion claim, he has submitted evidence that he made improvements

to his truck in the form of a chrome gear shifter, that he attempted to remove his belongings from his

truck, but was prevented from fully doing so by an AMX employee, and that GLC then parted out

the truck to be sold for scrap. (Doc. No. 12-1 at 85:19-86:14; Doc. No. 73-1 at 197:17-25, 318:13-

19.) Thus, the Court finds he has presented sufficient evidence of his conversion claim to survive

summary judgment with respect to AMX and GLC. However, Plaintiffs have not identified any

evidence demonstrating that IFG was involved in any way or that any of the individual Defendants

personally converted his belongings such that they could be held liable.

       Accordingly, Defendants Motions for Summary Judgment are granted with respect to

Goodwin’s conversion claim in Count Five against all Defendants and with respect to King’s


                                                  56
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 57 of 84. PageID #: 13486




conversion claim against IFG and the individual Defendants. AMX’s and GLC’s Motions for

Summary Judgment are denied with respect to King’s conversion claim against them.

                  ix. Count Six

       In Count Six of their Amended Complaint, Plaintiffs allege that Defendants violated Ohio’s

Business Opportunity Plan Act (the “Act”) by failing to reduce their lease purchase agreements to

writing and to make certain required written disclosures. (Doc. No. 30 at ¶¶ 271-89.) Defendants,

excluding GLC, contend they are entitled to summary judgment on this claim because they never

entered into a contractual relationship with Plaintiffs, while GLC asserts that summary judgment in

its favor is warranted because it never sold Plaintiffs a business opportunity, as that term is defined

under the Act. (Doc. No. 75 at 21; Doc. No. 76 at 15-16.) In response, Plaintiffs contend that there

is at least a question of fact as to whether their lease purchases satisfy the requirements of a business

opportunity under Ohio law. (Doc. No. 86 at 22-25.) The Court concludes that summary judgment

in favor of Defendants is warranted.

       Under the Act, a seller of a busines opportunity plan must provide certain written disclosures

prior to the execution of any agreement. See O.R.C. § 1334.02. The Act defines a business

opportunity plan, in relevant part, as “an agreement in which a purchaser obtains the right to offer,

sell, or distribute goods or services.” O.R.C. § 1334.01(D). Courts have held that this requirement

may be satisfied if the purchaser obtains the “method of operation” to provide services from the seller.

Cook v. Employers Overload Co., No. C-2-87-0079, 1987 U.S. Dist. LEXIS 17094, at *4 (S.D. Ohio

Aug. 18, 1987). For example, in Cook, the court found that the plaintiff franchisee had stated a claim

under the Act when he alleged that the defendant franchisor “provide[d] plaintiff with a format, a




                                                   57
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 58 of 84. PageID #: 13487




method of operation, a method of advertising, and all or certain of its names and marks so that plaintiff

could open a franchise which provided ‘temporary help service.’” Id. at *1, *6.

        Here, Plaintiffs contend that they purchased the right to distribute services because AMX

and/or Gurai Leasing provided Plaintiffs with the method of operation to transport cargo by providing

Plaintiffs: (1) semi-truck cabs, which Plaintiffs financed through weekly truck payment deductions;

(2) shippers requiring drivers to deliver freight; and (3) authority to transport goods in interstate

commerce. (Doc. No. 86 at 24.) The Court agrees that had Defendants’ provision of each of these

items been part of the lease purchase agreements, those agreements would have qualified as business

opportunity plans under the Act. Indeed, that was the basis for the Court’s earlier order denying

Defendants’ Motion to Dismiss with respect to Count Six. (See Doc. No. 58.) However, Plaintiffs

have not submitted evidence establishing that paying for these rights was a part of their lease

purchases. Instead, the Court agrees with Defendants that Plaintiffs were merely purchasing their

respective trucks. To illustrate, there is no evidence that had Plaintiffs had the cash to pay off the rest

of the purchase price on their trucks after only a month or two that they would have obtained anything

other than the title to their trucks. At no point did Plaintiffs purchase the right to operate under

AMX’s operating authority. To the contrary, part of the attraction of the lease purchase was to be

able to use the truck for carriers other than AMX once it was paid off. (See Doc. No. 12-1 at 183:13-

22.)

        Plaintiffs rely on two cases from other states in support of their claim, each of which found

that similar lease purchase agreements were business opportunities under those states’ business

opportunity statutes. However, both cases are distinguishable in that the statutes at issue specifically

provided that the regulated business opportunities included the sale or lease of a product to the


                                                    58
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 59 of 84. PageID #: 13488




purchaser and did not require the purchaser to “obtain[] the right to offer, sell, or distribute goods or

services.” O.R.C. § 1334.01(D). For example, in Tousley v. North Am. Van Lines, Inc., the South

Carolina statute at issue defined business opportunity, in relevant part, as “the sale or lease of any

products, equipment, supplies or services which are sold to the purchaser for the purpose of enabling

the purchaser to start a business.” 752 F.2d 96, 104 (4th Cir. 1985). Similarly, in Roberts v. C.R.

England, Inc., the Utah statute at issue defined the regulated plan, in relevant part, as “the sale or

lease of any products, equipment, supplies, or services that are sold to the purchaser upon payment

of an initial required consideration of $300 or more for the purpose of enabling the purchaser to start

a business.” 318 F.R.D. 457, 495 (D. Utah 2017). Thus, the Court finds these cases unpersuasive.

       Accordingly, Defendants’ Motions for Summary Judgment are granted with respect to Count

Six of Plaintiffs’ Amended Complaint.

                   x. Counts Seven, Eight, and Nine

       In Counts Seven, Eight, and Nine, Plaintiffs assert that they were discriminated against on the

basis of race with respect to both their pay and termination from employment. (Doc. No. 30 at ¶¶

290-312.) Defendants, excluding Gurai, argue that Plaintiffs’ claims fail because they were not

Plaintiffs’ employer, while Gurai asserts that Plaintiffs have not presented evidence of any

discriminatory conduct. (Doc. No. 75 at 21-22; Doc. No. 76 at 16-17.) In response, Plaintiffs appear

to abandon their claims of discrimination. Instead, Plaintiffs assert a retaliation claim, arguing that

they were terminated as a result of their complaints regarding racial harassment and the terms of their

lease purchase agreements. (Doc. No. 86 at 37-39.) In their reply, Defendants contend that Plaintiffs

have not provided any evidence that they engaged in protected activity in support of their retaliation

claim or that they were terminated as a result of any alleged protected activity. (Doc. No. 90 at 23-


                                                   59
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 60 of 84. PageID #: 13489




24.) The Court concludes that Defendants are entitled to summary judgment on all claims asserted

under Counts Seven, Eight, and Nine.

         First, even assuming, arguendo, that Plaintiffs engaged in protected activity, they have not

presented sufficient evidence of a causal connection between their protected activity and their

terminations for their retaliation claims to survive summary judgment. “Absent direct evidence of

retaliation, a plaintiff may establish an inference of retaliation using the burden-shifting framework

promulgated in McDonnell Douglas.” Tanksley v. Howell, No. 19AP-504, 2020 WL 5203568, at *7

(Ohio Ct. App. 10th Dist. Sept. 1, 2020). Under that framework, a plaintiff must first establish “a

prima facie case of retaliation by demonstrating that: (1) the plaintiff engaged in a protected activity,

(2) the defendant was aware of the protected activity, (3) the defendant took an adverse employment

action against the plaintiff, and (4) that a causal link exists between the protected activity and the

adverse action.” Id. “If a plaintiff establishes a prima facie case of retaliation, the burden shifts to

the defendant to offer evidence of a legitimate, non-discriminatory reason for its actions.” Id. Finally,

“[i]f the defendant carries this burden of production, the burden then shifts back to the plaintiff to

demonstrate that the reason proffered by the defendant was not the true reason for the employment

decision, but was a pretext for discrimination.” Id.

         The fourth, and final, element of a prima facie case requires plaintiffs to show that a causal

connection between the protected activity and the adverse employment action exists. See Mys v.

Michigan Dep’t of State Police, 886 F.3d 591, 600 (6th Cir. 2018). 9 “Causation can be established




9
 The Court cites cases involving Title VII as well as Ohio law, since “[b]ecause of the[] statutes’ similar language and
origin, Ohio courts have held that ‘[f]ederal law provides the applicable analysis for reviewing retaliation claims’ brought
under Ohio Rev. Code. § 4112.02(I).” Wade v. City of Toledo, No. 3:18 CV 1978, 2020 WL 1140075, at *10 (N.D. Ohio
Mar. 9, 2020) (quoting Baker v. Buschman Co., 713 N.E.2d 487, 491 (Ohio Ct. App. 12th Dist. 1998)).
                                                            60
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 61 of 84. PageID #: 13490




by indicia of retaliatory conduct, such as evidence that the plaintiff was treated differently than

similarly situated employees who did not engage in protected activity or evidence that the plaintiff

was subjected to closer disciplinary scrutiny after engaging in protected activity.” Green v. Cent.

Ohio Transit Auth., 647 F. App’x 555, 560 (6th Cir. 2016).

        The Sixth Circuit has held that “temporal proximity between the employee’s engagement in

protected conduct and the adverse employment action also plays a role in the causation analysis,

though the circuit’s case law is inconsistent on whether temporal proximity standing alone is

sufficient to establish causation.” Id. However, for temporal proximity to ever be sufficient by itself,

the adverse employment action must take place close in time after an employer learns of the protected

activity. See Wade v. City of Toledo, No. 3:18 CV 1978, 2020 WL 1140075, at *11 (N.D. Ohio Mar.

9, 2020) (“Temporal proximity may in some circumstances be ‘enough to constitute evidence of a

causal connection for the purposes of satisfying a prima facie case of retaliation’, but only when ‘an

adverse employment action occurs very close in time after an employer learns of a protected

activity.’”) (quoting Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008); Jackson v.

Baxter Int’l, Inc., No. 1:06CV2802, 2007 WL 4510258, at *4 (N.D. Ohio Dec. 18, 2007) (“[T]he

Sixth Circuit has consistently determined temporal proximity beyond three months, absent some

further indicia of retaliation was insufficient to infer causation.”).

        In the instant matter, in support of their retaliation claims, Plaintiffs rely entirely on the

temporal proximity between their protected activity and termination to establish a causal connection,

arguing that “it was only after complaining about their unfair treatment that it was determined that

they would not be permitted to drive for AMX.” (Doc. No. 86 at 38.) However, Plaintiffs provide

no evidence as to when they made such complaints, and the fact that their termination occurred after


                                                    61
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 62 of 84. PageID #: 13491




their alleged protected activity is not enough by itself to establish a causal connection. Instead, the

termination must have occurred close in time to their protected activity. Without evidence of a close

temporal proximity, neither Plaintiff has established a prima face case of retaliation. As a result,

summary judgment in favor of Defendants on Plaintiffs’ retaliation claims is warranted.

       Next, to the extent that Plaintiffs continue to press their claims related to their discriminatory

pay and termination, they have failed to present sufficient evidence to survive summary judgment on

those claims as well. As with retaliation claims, claims of discrimination are subject to the burden-

shifting framework of McDonnell Douglas in the absence of direct evidence of discrimination.

Johnson v. Kroger Co., 319 F.3d 858, 865-66 (6th Cir. 2003). Under this framework, “the plaintiff

faces the initial burden of presenting a prima facie case of unlawful discrimination.” Id. at 866. To

establish a prima facie case of discrimination, a plaintiff must “show that 1) he is a member of a

protected class; 2) he was qualified for his job and performed it satisfactorily; 3) despite his

qualifications and performance, he suffered an adverse employment action; and 4) that he was

replaced by a person outside the protected class or was treated less favorably than a similarly situated

individual outside his protected class.” Johnson v. Univ. of Cincinnati, 215 F.3d 561, 572-73 (6th

Cir. 2000).

       Similarly, to establish a prima facie case under Ohio’s version of the Equal Pay Act, O.R.C.

§ 4111.17, a “plaintiff must show that he, as a member of a protected class, was paid less than

employees who are outside the protected class ‘for equal work on jobs the performance of which

requires equal skill, effort, and responsibility, and which are performed under similar conditions.’”

Carson v. Patterson Dental Supply, Inc., No. 2:08-CV-00653, 2009 WL 4547592, at *12 (S.D. Ohio

Dec. 2, 2009) (quoting O.R.C. § 4111.17(A)).


                                                  62
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 63 of 84. PageID #: 13492




       Here, Plaintiffs have not identified any evidence of similarly situated employees in support of

a prima facie case that their termination or pay was discriminatory. Plaintiffs have not identified any

employees that engaged in similar conduct that were not terminated, have not shown that they were

replaced by individual outside of their protected class, and have not identified any employees that

were paid more for similar work. Consequently, Plaintiffs’ claims cannot survive summary judgment.

       Accordingly, Defendants’ Motions for Summary Judgment are granted as to Counts Seven,

Eight, and Nine of Plaintiffs’ Amended Complaint.

                  xi. Count Ten

       In Count 10 of their Amended Complaint, Plaintiffs set forth claims of hostile work

environments. (Doc. No. 30 at ¶¶ 313-23.) Defendants argue they are entitled to summary judgment

on this claim for a variety of reasons. Specifically, all Defendants, except GLC, assert they were not

Plaintiffs’ employer. (Doc. No. 75 at 21-22.) GLC argues it had no ability to control AMX

employees, who were responsible for the alleged harassment. (Doc. No. 76 at 17.) All Defendants

also contend that there is no evidence of supervisory personnel engaging in harassment or that

Plaintiffs were subject to severe or pervasive harassment. (Doc. No. 90 at 22-23.) In response,

Plaintiffs point to a variety of incidents that they assert amount to a hostile work environment. (Doc.

No. 86 at 35-37.) The Court finds that Defendants are entitled to summary judgment, as Plaintiffs

have failed to present sufficient evidence of severe or pervasive harassment.

       “In order to support a claim for hostile environment race harassment, a party must prove . . .

‘(1) that the harassment was unwelcome, (2) that the harassment was based on race, (3) that the

harassing conduct was sufficiently severe or pervasive to affect the terms, conditions, or privileges

of employment, or any matter directly or indirectly related to employment, and (4) that either (a) the


                                                  63
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 64 of 84. PageID #: 13493




harassment was committed by a supervisor, or (b) the employer, through its agents or supervisory

personnel, [knew] or should have known of the harassment and failed to take immediate and

appropriate corrective action.’” Jenkins v. Giesecke & Devrient Am., Inc., 985 N.E.2d 176, 180 (Ohio

Ct. App. 9th Dist. 2012) (quoting Williams v. Spitzer Auto World Amherst Inc., No. 07CA009098,

2008 WL 835839, at *2 (Ohio Ct. App. 9th Dist. Mar. 31, 2008)).

        In order to survive summary judgment, plaintiffs “cannot rely on conjecture or conclusory

accusations” that they were harassed based on their protected status. Arendale v. City of Memphis,

519 F.3d 587, 605 (6th Cir. 2008); see also Reed v. Procter & Gamble Mfg. Co., 556 F. App’x 421,

433 (6th Cir. 2014) (holding several of the plaintiff’s allegations failed to meet “the requirement that

the harassing behavior be because of [the plaintiff’s] race” because “[t]he record is devoid of evidence

to indicate that” the harassment occurred “because he is African–American”). 10

        In this case, there is no evidence that two of the alleged instances of harassment were based

on Plaintiffs’ race. First, Plaintiffs assert that they were required to use separate outdoor port-a-johns,

while other drivers were permitted to use more comfortable indoor facilities. (Doc. No. 86 at 35.)

However, the testimony from Dhillon that is relied on by Plaintiffs does not support this assertion.

Dhillon testified that drivers use an outside restroom, while AMX office employees may use a

restroom inside the office. (Doc. No. 72-1 at 147:2-149:3.) The only drivers that Dhillon testified

were permitted to use the restroom were himself and Gurai, who, as owners of AMX and GLC,

respectively, are both clearly differently situated than a normal driver like King or Goodwin. (Id.)

There is no evidence that Plaintiffs were excluded from use of the office restroom based on their race.



10
   The Court may rely on federal cases involving hostile work environment claims under Title VII, as “Ohio’s
requirements are the same as under federal law.” Satterwhite v. Faurecia Exhaust Sys., Inc., No. 3:02-CV-574, 2005 WL
1279253, at *13 (S.D. Ohio May 31, 2005).
                                                         64
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 65 of 84. PageID #: 13494




Second, in support of his claim, King asserts that Parmjit told him to “work harder.” (Doc. No. 86 at

35 n.52.) But the evidence shows Parmjit wrote that King needed to “work hard” on one of King’s

settlement statements when his pay was relatively low for the week. (Doc. No. 12-1 at 179:4-25;

Doc. No. 63-1 at 349:16-25.) There is no evidence that the comment was connected to King’s race

in any way. Thus, neither of these alleged acts of harassment may support Plaintiffs’ claims.

       The remaining acts of harassment that are linked to race are not sufficiently severe or

pervasive for Plaintiffs’ claims to survive summary judgment.           For alleged harassment to be

actionable, “[t]he conduct must be severe or pervasive enough to create an environment that a

reasonable person would find hostile or abusive, and the victim must subjectively regard that

environment as abusive.” Black v. Zaring Homes, Inc., 104 F.3d 822, 826 (6th Cir. 1997). “To

determine whether an environment is sufficiently hostile or abusive, a court must consider ‘all of the

circumstances,’ including the ‘frequency of the discriminatory conduct, its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.’” Lindsey, 295 F. App’x at 766 (quoting Harris v.

Forklift Sys., Inc., 510 U.S. 17, 23 (1993)). The harassment “must be extreme to amount to a change

in the terms and conditions of employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998). “[S]imple teasing, offhand comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions of employment.” Id. (internal

quotations and citations omitted).

       To illustrate, in Clay v. United Parcel Service, Inc., the Sixth Circuit held that fifteen specific

incidents of racially-motivated harassment spanning a two-year period, including the refusal to

remove the plaintiff from a position that required heavy lifting that resulted in a groin injury to the


                                                   65
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 66 of 84. PageID #: 13495




plaintiff, were not sufficiently severe or pervasive to be actionable. 501 F.3d 695, 707-08 (6th Cir.

2007); see also Bourini v. Bridgestone/Firestone N. Am. Tire, LLC, 136 F. App’x 747, 749, 751 (6th

Cir. 2005) (holding eight incidents over five years—including statements from the Muslim plaintiff’s

coworker that if it was up to him, he would “put [plaintiff] in a box and send [him] back to [his]

country,” and that the plaintiff could hear better if he got the sand out of his ears—were not

sufficiently severe or pervasive to create a hostile work environment); Morris v. Oldham Cty. Fiscal

Court, 201 F.3d 784, 790 (6th Cir. 2000) (affirming summary judgment for the defendant even though

the female plaintiff asserted that her male supervisor implied he would improve her performance

evaluation in exchange for sexual favors, told several dirty jokes in her presence, called her “hot lips,”

and commented on multiple occasions about her state of dress). As these cases show, the Sixth Circuit

“has established a relatively high bar for what amounts to actionable discriminatory conduct under a

hostile work environment theory.” Phillips v. UAW Int’l, 854 F.3d 323, 328 (6th Cir. 2017).

       Beyond the restroom issue discussed above, Goodwin has not identified any other acts of

alleged harassment based on his race. Accordingly, Defendants are entitled to summary judgment on

Goodwin’s hostile work environment claim.

       With respect to King, at most, he has presented evidence of four incidents of racial harassment

during his time as a driver with AMX and GLC: (1) Cain’s comment regarding voting for Barack

Obama; (2) Kyle’s statement relaying to King that Behringer had made comments regarding dumb

nigger truck drivers; (3) an unknown individual at a Christmas party calling King a nigger, after

which King never saw the individual again; and (4) an AMX mechanic calling King a nigger, after

which King never spoke to him again. (Doc. No. 12-1 at 237:25-238:8, 240:25:241:25, 242:13-

243:11.) These incidents were highly offensive and inappropriate. However, these four incidents


                                                   66
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 67 of 84. PageID #: 13496




over a period of a little over three years of work, from April 2011 to June 2014, are not severe or

pervasive enough to be actionable. Consequently, Defendants are entitled to summary judgment on

King’s hostile work environment claim as well.

          Accordingly, Defendants’ Motions for Summary Judgment are granted as to Count Ten of

Plaintiffs’ Amended Complaint.

                    xii. Counts Eleven and Fifteen

          In Counts Eleven and Fifteen of their Amended Complaint, Plaintiffs set forth claims under

the OMFWSA and the FLSA, respectively, based on Defendants’ alleged failure to pay Plaintiffs the

mandated minimum wage. (Doc. No. 30 at ¶¶ 324-32, 357-69.) Defendants argue that Plaintiffs’

claims fail for a couple of reasons, including the fact that Plaintiffs have not identified any weeks in

which they were paid under the minimum wage that are within the relevant statutes of limitations.

(Doc. No. 75 at 21-22; Doc. No. 76 at 17-19, 22; Doc. No. 90 at 21-22.) In response, Plaintiffs

contend that the statute of limitations on their claims did not start to run until they were terminated

and that they have identified several specific weeks in which they were paid below the minimum

wage. (Doc. No. 86 at 33-35.) The Court agrees with Defendants that Plaintiffs’ claims are time

barred.

          With respect to Plaintiffs’ federal claims, “[a]n FLSA plaintiff generally has two years to file

suit, but the statute of limitations increases to three years if the claim consists of a ‘willful violation.’”

Frye v. Baptist Mem’l Hosp., Inc., 495 F. App’x 669, 675 (6th Cir. 2012) (quoting 29 U.S.C. §

255(a)). Significantly, “[a]n FLSA cause of action accrues ‘at each regular payday immediately

following the work period during which the services were rendered for which the wage or overtime

compensation is claimed.’” Id. (quoting Hughes v. Region VII Area Agency on Aging, 542 F.3d 169,


                                                     67
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 68 of 84. PageID #: 13497




187 (6th Cir. 2008)); see also Rumpz v. Am. Drilling & Testing, Inc., No. 09–10971, 2009 WL

3464826, at *3 (E.D. Mich. Oct. 23, 2009) (“In cases arising under the FLSA, courts have found that

violations based on improper calculation of wages or overtime wages constitute independent causes

of action which accrue with each new paycheck.”). Thus, Plaintiffs’ claims under the FLSA

accrued—and the statute of limitations started to run—at the time of any alleged underpayment, not

when Plaintiffs were terminated. Assuming, arguendo, that such violations were willful, a three-year

statute of limitations would apply, and any violations that occurred more than three years before

Plaintiffs filed suit are time barred.

        There is a three-year statute of limitations with respect to Plaintiffs’ minimum wage claims

under Ohio law as well. O.R.C. § 4111.02 provides that “[e]very employer, as defined in Section 34a

of Article II, Ohio Constitution, shall pay each of the employer’s employees at a wage rate of not less

than the wage rate specified in Section 34a of Article II, Ohio Constitution.” In turn, O.R.C. §

4111.14(K) provides that “an action for equitable and monetary relief may be brought . . . for any

violation of Section 34a of Article II, Ohio Constitution, or any law or regulation implementing its

provisions within three years of the violation or of when the violation ceased if it was of a continuing

nature.” Based on this language, Plaintiffs contend that the statute of limitations for their minimum

wage claims under Ohio law did not commence until Plaintiffs were terminated because Defendants’

violations were continuing and did not cease until Plaintiffs’ termination. (Doc. No. 86 at 34.)

However, Plaintiffs do not provide any authority in support of their contention, and the Court finds it

unpersuasive. In evaluating similar arguments in the context of the FLSA, courts have held that

because each underpayment is an independent violation, the continuing violations doctrine does not

provide a means to save causes of action for violations occurring outside the statute of limitations.


                                                  68
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 69 of 84. PageID #: 13498




E.g., Rumpz, 2009 WL 3464826, at *4. The Court believes the same principle should be applied to

the statute of limitations under Ohio law, especially given the similarities between Ohio law and the

FLSA. See Heard v. Nielson, No. 1:16-CV-1002, 2017 WL 2426683, at *2 (S.D. Ohio June 2, 2017)

(analyzing claims under the FLSA and Ohio law together because “Ohio law incorporates the FLSA’s

definitions, standards, and principles for its minimum wage and overtime compensation provisions”).

Accordingly, any alleged violations of Ohio’s minimum wage requirements occurring more than

three years before Plaintiffs filed suit are time barred, regardless of when Plaintiffs were terminated.

       This means that King’s claims under the FLSA and Ohio law are completely barred. King’s

last day as a driver was June 13, 2014. (Doc. No. 76-1 at ¶ 41.) King did not file suit until September

25, 2017, well after the three-year statutes of limitations had expired. King v. Am. Marine Express,

Inc., Cuyahoga County Court of Common Pleas, Case No. CV-17-886390. Thus, Defendants are

entitled to summary judgment on King’s minimum wage claims.

       Although Goodwin filed suit shortly after he was terminated, his claims also are time barred,

as he has not identified any violations that occurred within three years of when he commenced his

action against Defendants. Goodwin filed his original Complaint in state court on September 21,

2017. Goodwin v. Am. Marine Express, Inc., Cuyahoga County Court of Common Pleas, Case No.

CV-17-886259. Therefore, any minimum wage claims for pay weeks predating September 21, 2014

are time barred. Goodwin has only identified two weeks within the statute of limitations in which he

asserts he was paid below the minimum wage. (Doc. No. 86 at 35.) In one of those weeks, he was

paid $162.00, but it appears he only made one delivery to Pittsburgh, Pennsylvania that week. (Doc.

No. 86-67.) Goodwin has not presented any evidence as to how long it took him to complete this

delivery or otherwise established that the payment he received for what he claims was a 270-mile


                                                  69
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 70 of 84. PageID #: 13499




roundtrip would fall below the hourly minimum wage for either federal or Ohio law. (Doc. No. 86

at 35.) For the other week identified, Goodwin asserts he was only paid $54.06, but this ignores a

$50 cash advance made during the week. (See Doc. No. 86-68.) And again, it appears he only made

two trips this week, neither of which has Goodwin established were so long that he received less than

the minimum wage. (Id.) Therefore, Goodwin has failed to present sufficient evidence of any

minimum wage violations within the applicable statutes of limitations.

       Accordingly, Defendants’ Motions for Summary Judgment are granted with respect to Counts

Eleven and Fifteen of Plaintiffs’ Amended Complaint.

                 xiii. Count Twelve

       In Count Twelve of their Second Amended Complaint, Plaintiffs set forth claims for the non-

payment of wages. (Doc. No. 30 at ¶¶ 333-38.) Defendants, excluding GLC, assert they are entitled

to summary judgment on this claim because they are not Plaintiffs’ employer, while GLC argues that

the claim is barred by the statute of limitations. (Doc. No. 75 at 21-22; Doc. No. 76 at 19-20.)

Plaintiffs do not specifically address this claim in their opposition brief, but instead include a section

with respect to their wage claims generally that is largely focused on their minimum wage claims.

(See Doc. No. 86 at 33-35.) Given that the Court has determined that Defendants are entitled to

summary judgment on Plaintiffs’ other wage related claims, and Plaintiffs have failed to address this

claim in any way or show how it differs, the Court finds this claim likewise fails. Accordingly, the

Court grants Defendants’ Motions for Summary Judgment with respect to Count Twelve of Plaintiffs’

Amended Complaint.




                                                   70
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 71 of 84. PageID #: 13500




                 xiv. Count Thirteen

       In Count Thirteen of their Amended Complaint, Plaintiffs claim that Defendants violated two

Ohio statutes by (1) compelling Plaintiffs to purchase fuel and repairs from AMX, (2) selling fuel

and repair services to Plaintiffs above the market rate, and (3) deducting Plaintiffs’ wages for repairs

without an express agreement. (Doc. No. 30 at ¶¶ 339-47.) Defendants, excluding GLC, move for

summary judgment on Count Thirteen on the basis that they were not Plaintiffs’ employer. (Doc.

No. 75 at 21-22.) GLC argues it also is entitled to summary judgment because it did not compel the

purchase of any good or supplies, it made Plaintiffs aware of any expenses, and AMX’s fuel and

repair prices were less than the market rate. (Doc. No. 76 at 20.) In response, Plaintiffs contest each

of these points. (Doc. No. 86 at 32-33.) The Court finds that all Defendants are entitled to summary

judgment on Count Thirteen.

       First, the Court assesses whether Defendants violated O.R.C. § 4113.18, which provides: “No

person shall compel, seek to compel, or attempt to coerce an employee of himself or another to

purchase goods or supplies from a particular person, firm, or corporation.” Goodwin has failed to

identify any evidence demonstrating that he was compelled to purchase fuel or repair from AMX.

(See Doc. No. 86 at 32.) As such, Defendants are entitled to summary judgment on his claim under

O.R.C. § 4113.18. King does cite to his deposition testimony in support of his claim in which he

asserts he was told to buy fuel from AMX, but he does not identify who informed him of this. (See

Doc. No. 142:20-21 (“I was told don’t buy fuel nowhere but AMX.”); id. at 143:18-19 (“They told

me to buy my fuel from there, AMX.”).) On summary judgment, the Court cannot speculate as to

whether King was told this by an employee from AMX, a representative of GLC, or one of the




                                                  71
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 72 of 84. PageID #: 13501




individual Defendants. Thus, Defendants are entitled to summary judgment on King’s claim pursuant

to O.R.C. § 4113.18 as well.

       Next, the Court will address Plaintiffs’ claims under O.R.C. § 4113.19, which provides:

       No person shall sell goods or supplies to his employee, or pay such employee wages
       or a part thereof in goods or supplies, directly or through the intervention of scrip,
       orders, or other evidence of indebtedness, at higher prices than the reasonable or
       current market value in cash of such goods or supplies, or, without an express contract
       with his employee, deduct or retain the wages of such employee, or a part thereof, for
       wares, tools, or machinery destroyed or damaged.

       Plaintiffs contend Defendants violated the first part of this statute because AMX sold fuel and

repair services to Plaintiffs at prices above the market rate. (Doc. No. 86 at 32-33.) The Court finds

Plaintiffs have failed to present sufficient evidence in support of this claim. While Plaintiffs have

provided evidence that AMX sold fuel and repair services above its own costs (see Doc. No. 64-3 at

513:18-514:2), they have not provided any evidence that these markups were unreasonable or above

the market rate. The only evidence on that more specific issue is Dhillon’s declaration in which he

states that AMX charged five cents less per gallon than a nearby gas station and charged $20 per hour

less than truck dealers for repairs and maintenance. (Doc. No. 75-1 at ¶¶ 30, 43.) As a result,

Defendants are entitled to summary judgment on this portion of Plaintiffs’ claims under O.R.C. §

4113.19.

       Finally, Plaintiffs assert that Defendants violated the second part of O.R.C. § 4113.19 by

taking deductions from Plaintiffs’ pay for truck repairs without an express agreement. (Doc. No. 86

at 32.) Plaintiffs contend that O.R.C. § 4113.19 requires a written contract. (Id.) However, the

language of O.R.C. § 4113.19 only requires an “express contract,” not a written one. Nor does the

case relied on by Plaintiffs stand for the proposition that a written contract is required. Instead, in

Kent v. Terrace Gardens, Inc., the court found in favor of the employee for amounts withheld to pay

                                                  72
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 73 of 84. PageID #: 13502




for a damaged lawnmower because “there [was] clearly no showing that [the employee] made an

express contract with appellant to be liable for any equipment damages while employed with

appellant’s landscaping business.” No. 88 C.A. 133, 1989 WL 59238, at *2 (Ohio Ct. App. 7th Dist.

June 5, 1989) (emphasis added). In contrast, here, although the contracts were verbal, Plaintiffs did

enter into express contracts in which they were liable for the costs of repairing their trucks. (See Doc.

No. 12-1 at 185:20-22; Doc. No. 13-1 at 115:2-17, 149:10-15; Doc. No. 76-1 at ¶¶ 32, 47.) Thus,

their claims fail in this regard as well.

        Accordingly, Defendants’ Motions for Summary Judgment are granted with respect to Count

Thirteen of Plaintiffs’ Amended Complaint.

                  xv. Count Fourteen

        In Plaintiffs’ Motion for Partial Summary Judgment, they move for summary judgment

against AMX and GLC with respect to Count Fourteen of their Amended Complaint, which is based

on Defendants’ alleged violations of the Truth-in-Leasing regulations. (Doc. No. 61.) In response,

AMX and GLC argue that Plaintiffs are not entitled to summary judgment on Count Fourteen for

several reasons. Specifically, AMX and GLC assert that Plaintiffs were not owners of their trucks,

and the regulations are therefore inapplicable. (Doc. No. 81 at 5-8.) GLC also asserts that the

regulations do not apply to it because it is not a motor carrier, while AMX asserts it cannot be held

liable based upon agreements that were solely between GLC and Plaintiffs. (Id. at 8-14.) Finally,

AMX and GLC contend that Plaintiffs have no provable damages. (Id. at 14-17.) AMX and GLC

also move for summary judgment with respect to Count Fourteen based on similar arguments that

they presented in opposition to Plaintiffs’ Motion. (Doc. No. 75 at 21; Doc. No. 76 at 20-22.) In

addition, IFG and the individual Defendants move for summary judgment on the basis that none of


                                                   73
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 74 of 84. PageID #: 13503




them entered into any contractual relationship with Plaintiffs. (Doc. No. 75 at 21.) As such, the

Court will assess the parties’ cross-motions for summary judgment on Count Fourteen together to

determine whether summary judgment is appropriate with respect to any party. Upon review of the

parties’ arguments, the Court concludes that issues of fact preclude granting summary judgment in

favor of Plaintiffs, AMX, or GLC, but that IFG and the individual Defendants are entitled to summary

judgment on Court Fourteen.

       As previously noted, it is common in the trucking industry for independent owner-operators

to lease truck equipment and provide driving services to federally regulated motor carriers. Smiley

v. Smooth Operators, Inc., No. 06-C-146-C, 2006 WL 1896357, at *2 (W.D. Wis. July 6, 2006).

These leases are governed by what are known as the Truth-in-Leasing regulations. Id. The Ninth

Circuit has described the general purpose and framework of the Truth-in-Leasing regulations as

follows:

       There are hundreds of thousands of owner-operators in the United States, many of
       whom contract with various federally regulated motor carriers. Under federal law,
       motor carriers are required to register with the Department of Transportation (“DOT”)
       in order to ship most types of cargo in interstate commerce. 49 U.S.C. §§ 13901,
       13902; 49 C.F.R. § 367.4 (“Requirements for registration”). Once registered, these
       carriers are statutorily obliged to comply with certain regulations promulgated by the
       DOT. 49 U.S.C. § 13902(a)(1); 49 C.F.R. § 367.7. A primary goal of this regulatory
       scheme is to prevent large carriers from taking advantage of individual owner-
       operators due to their weak bargaining position. For example, the statute authorizes
       the DOT to require that all leases between motor carriers and owner-operators be in
       writing and contain certain basic information, such as the duration of the lease and the
       compensation to be paid the owner-operator. 49 U.S.C. § 14102(a); see 49 C.F.R. §
       376.11(a) (requiring that leases be in writing); id. § 376.12(b) (requiring that leases
       “specify the time and date . . . on which the lease begins and ends”); id. § 376.12(d)
       (requiring that the amount to be paid to the owner-operator be “clearly stated on the
       face of the lease”).

Owner Operator Independent Drivers Ass’n, Inc. v. Swift Transp. Co., Inc., 367 F.3d 1108, 1110 (9th

Cir. 2004); accord In re Arctic Express Inc., 636 F.3d 781, 795 (6th Cir. 2011) (“Congress’s

                                                 74
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 75 of 84. PageID #: 13504




substantive purpose in authorizing the Truth–in–Leasing regulations was to protect owner-

operators.”) (quoting Swift, 367 F.3d at 1115).

       In this case, there is no dispute that AMX and GLC never entered into any written agreements

with either Plaintiff regarding their lease purchases or provision of services. AMX and GLC dispute,

however, whether these regulations are applicable to the circumstances of this case. As an initial

matter, they contend that the regulations are inapplicable because Plaintiffs did not own the respective

trucks that they were lease purchasing. (Doc. No. 81 at 5-8.) Plaintiffs acknowledge that they were

never the titled owners of their trucks, but assert that they still qualify as owners under the Truth-in-

Leasing regulations because they had exclusive use of the trucks under their lease purchase

agreements. (Doc. No. 61 at 11-12.) The Court finds a question of fact exists as to this issue.

       Under the Truth-in-Leasing regulations, an “authorized carrier may perform authorized

transportation in equipment it does not own” only if certain conditions are satisfied, including the

requirement of a “written lease granting the use of the equipment and meeting the requirements

contained in § 376.12.” 49 C.F.R. § 376.11(a). In turn, § 376.12 provides that “[t]he lease shall be

made between the authorized carrier and the owner of the equipment.” 49 C.F.R. § 376.12(a)

(emphasis added). Thus, Plaintiffs must be considered owners of their respective trucks to fall within

the protections of the regulations.

       The regulations define “owner” as “[a] person (1) to whom title to equipment has been issued,

or (2) who, without title, has the right to exclusive use of equipment, or (3) who has lawful possession

of equipment registered and licensed in any State in the name of that person.” 49 C.F.R. § 376.2(d)

(emphasis added). Significantly, courts have concluded that individuals who are lease purchasing

trucks may be considered owners under the Truth-in-Leasing regulations based on their right to


                                                   75
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 76 of 84. PageID #: 13505




exclusive use of the trucks. For example, in Bonkowski v. Z Transport, Inc., the plaintiff entered into

a lease purchase agreement with a motor carrier in which the plaintiff agreed to a $10,000 down

payment and to pay off the remainder of the amount due over a thirty month period, during which

time the title for the truck would remain with the motor carrier. No. 00 C 5396, 2004 WL 524723, at

*1-2 (N.D. Ill. Mar. 5, 2004). However, the plaintiff “paid for all the fuel, repairs, and maintenance

for the truck,” “was the exclusive driver,” and “was in exclusive possession of the tractor.” Id. at *2.

The court concluded that the plaintiff met the regulatory definition of owner, reasoning: “Plaintiff’s

unrebutted testimony at trial establishes that during the period that the tractor was in his possession,

he used it to the exclusion of all others. Although Plaintiff did not have title to the tractor, he was an

owner of the tractor under the regulations.” Id.; see also Shimko v. Jeff Wagner Trucking, LLC, No.

11–cv–831–wmc, 2014 WL 7366190, at *3 (W.D. Wis. Dec. 24, 2014) (“Shimko has at least created

a genuine dispute of fact as to whether he ‘owned’ the truck and trailer under the regulations. In

particular, he offers his own sworn declaration, stating that he had the ‘exclusive right to use’ the

truck and trailer, which if true would satisfy the second definition of ‘owner’ under the regulations.”);

Crown Transp, Inc. v. Smith Systems Transp, Inc., No. 06-CV-590-TCK-PJC, 2008 WL 1766736, at

*9 (N.D. Okla. Apr. 11, 2008) (“‘[O]wnership’ under TLA Regulations is a term of art that includes

individuals who lack title but have the ‘right to exclusive use.’”).

       In this case, Plaintiffs have presented evidence that after entering into their respective lease

purchase agreements, they had the right to exclusive use of their trucks. For example, Parmjit testified

during her deposition as follows:

       Q. Can we agree that Mr. King was lease-purchasing 214?

       A. Truck 214?


                                                   76
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 77 of 84. PageID #: 13506




       Q. Yeah.

       A. Yes.

       Q. And while he was lease-purchasing that was King’s truck, during the period of the
       time of the lease-purchase? No one else was driving that truck while King was driving
       -- or no one else was driving 214 while King had the lease-purchase?

       A. Right. He was the only one.

       Q. Right. And Truck 155, the same thing, only Glenn Goodwin was driving it when it
       was under a lease-purchase?

       A. Right.

(Doc. No. 63-1 at 137:1-16.) Gurai similarly testified that King and Goodwin were the only drivers

of their respective trucks. (See Doc. No. 73-1 at 197:12-16.) Although the testimony is a little

unclear, Gurai also testified during his deposition that King and/or Goodwin often drove their trucks

home despite Gurai discouraging them from doing so. (Id. at 205:11-207:4.) When asked why he

did not stop them, Gurai stated, “I can’t push the guy, you know, but I tell him. When he said, that’s

my truck, I lease it from you, that’s -- you can’t say anything.” (Id. at 207:2-4.) Gurai admitted that

King made improvements to his truck as well. (Id. at 197:17-25.)

       On the other hand, AMX and GLC point out that Plaintiffs’ trucks were already subject to

lease agreements between GLC and AMX, which provided AMX the right to disqualify drivers of

the trucks that were found to be “unsafe, unqualified pursuant to federal or state law, in violation of

CARRIER’S minimum qualification standards or incompetent.” (Doc. No. 75-2 at Ex. B-5 at

PageID#11501, Ex. B-10 at PageID#11514.) In support of their contention that Plaintiffs were not

owners, AMX and GLC also cite to Goodwin’s deposition testimony in which he admitted that his

use of the truck was still limited: “I am an owner/operator in the sense that I am an owner on paper.

I mean. I am not an owner in the sense that I can do whatever I want with the truck. I mean, they

                                                  77
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 78 of 84. PageID #: 13507




still controlled every aspect of the truck.” (Doc. No. 13-1 at 111:7-11.) Given this conflicting

evidence, the Court finds that there is a genuine dispute of fact regarding the exact nature of the lease

purchase agreements and whether Plaintiffs were entitled to exclusive use of their trucks. It is

especially unclear how Plaintiffs’ lease purchase agreements were affected by the leases already in

existence between GLC and AMX with respect to the trucks at issue, which required that the trucks

be used for the transportation of freight under AMX’s operating authority. 11 This factual issue alone

precludes the grant of summary judgment in Plaintiffs’ favor.

         In addition, because King and Goodwin may have been owners of Units 214 and 155,

respectively, and AMX as an authorized carrier transported freight in these trucks that it did not own,

there remains a dispute over whether AMX was required to enter into a written lease with King and

Goodwin that granted AMX use of the trucks and contained the other provisions required by the

regulations. See 49 C.F.R. § 376.11 (“[T]he authorized carrier may perform authorized transportation

in equipment it does not own only under the following conditions: (a) Lease. There shall be a written

lease granting the use of the equipment and meeting the requirements contained in § 376.12.”).

         The Court will next examine GLC’s argument that it cannot be held liable for violations of

the Truth-in-Leasing regulations because it is not a federally authorized motor carrier. (Doc. No. 81

at 8-12.) Plaintiffs do not dispute that GLC is not a motor carrier, but argue that it may still be held




11
  The Court notes, however, that the fact that a lease purchase requires the driver to operate the truck for a specific motor
carrier does not necessarily mean the driver did not have exclusive use of the truck. See Owner-Operator Independent
Drivers Association, Inc. v. Ledar Transp., No. 00–0258–CV–W–FJG, 2004 WL 5376211, at *6 (W.D. Mo. Jan. 7, 2004)
(“The lease purchase agreements stated that ‘during this lease the equipment will be operated exclusively under a lease
agreement with Ledar Transport, Inc., a Missouri corporation or such other carrier as may be approved in writing by
Lessor.’”).
                                                            78
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 79 of 84. PageID #: 13508




liable because it is an affiliate of AMX, which is a regulated motor carrier. (Doc. No. 61 at 12-18.)

The Court finds that questions of fact exist regarding whether GLC is an affiliate of AMX.

       Pursuant to 49 C.F.R. § 376.2(e), the written lease required by the Truth-in-Leasing

regulations is defined as “[a] contract or arrangement in which the owner grants the use of equipment,

with or without driver, for a specified period to an authorized carrier for use in the regulated

transportation of property, in exchange for compensation.” Because GLC is not an authorized carrier,

it argues that the lease purchase agreements between it and Plaintiffs are not subject to the Truth-in-

Leasing regulations. (Doc. No. 81 at 5.) However, courts have held that even though an entity is not

an authorized motor carrier, the entity may still be subject to the Truth-in-Leasing regulations if it is

an “affiliate” of a motor carrier. For example, in Owner-Operator Independent Drivers Ass’n, Inc.

v. Arctic Express, Inc., the plaintiffs entered into lease purchase agreements with D & A, which was

a “non-carrier company engaged in the business of leasing truck tractor units, with the option to

purchase, to independent owner-operators.” 87 F. Supp. 2d 820, 822 (S.D. Ohio 2000). After leasing

the trucks from D & A, the plaintiffs then entered into another lease agreement with Arctic—a

regulated motor carrier—in which the plaintiffs leased their trucks and driver services to Arctic. Id.

Because Arctic and D & A had common ownership and officers, the court held that D & A was

affiliated with Arctic such that D &A was subject to the Truth-in-Leasing regulations. Id. at 829;

accord Owner-Operator Independent Drivers Association, Inc. v. Ledar Transp., No. 00–0258–CV–

W–FJG, 2004 WL 5376211, at *6-7 (W.D. Mo. Jan. 7, 2004) (holding motor carrier and leasing

company were affiliated because they had the same owners, officers, and directors).

       In so holding, the courts in both Arctic and Ledar relied on an opinion by the Interstate

Commerce Commission (“Commission”), in which the Commission concluded that although a motor


                                                   79
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 80 of 84. PageID #: 13509




carrier and leasing company were distinct legal entities, they were affiliated based on their common

ownership and the existence of some common officers. Dart Transit Co., 9 I.C.C.2d 701, 702 n.3

(1993). The Commission held this affiliation was “sufficient to trigger the disclosure requirements

of § 1057.12(i) (second sentence) in order for Dart (the carrier lessee) lawfully to deduct from lessors’

compensation rental payments for Highway (the third party beneficiary),” noting that the relevant

regulation was “intended to prevent abuses or the potential for abuse occasioned by collusion between

a carrier and the third-party beneficiary of an equipment purchase deduction.” Id. at 707-08.

       Here, there is clearly sufficient evidence to raise a question of fact as to AMX’s and GLC’s

affiliation starting in 2015. At that time, Gurai, the sole member of GLC, also became a partial

shareholder of AMX. (Doc. No. 72-1 at 76:5-9.) At that time, Dhillon, Gurai, and Cain also started

to meet on a weekly basis to discuss the business. (Id. at 149:8-151:5.) Evidence of this type of

shared ownership and control is sufficient to create a question of fact as to whether AMX and GLC

were affiliated companies from 2015 forward.

       Prior to 2015, AMX and GLC did not technically share any owners or officers. Nonetheless,

there is evidence that GLC was formed specifically to purchase trucks from AMX and then lease

them back to AMX, as Dhillon stated in his declaration that he “needed to sell the trucks to someone

who was loyal” to him. (Doc. No. 75-1 at ¶ 36.) In addition, after GLC’s formation, there is evidence

that the two companies and their employees often acted interchangeably, as prior to becoming a part

owner of AMX, Gurai was a signatory on AMX’s bank accounts (Doc. No. 61-88), AMX’s general

manager, Cain, was a signatory on GLC’s bank accounts (Doc. Nos. 86-16, 86-17, 86-18), Cain and

other AMX employees signed documents on behalf of GLC on multiple occasions (Doc. No. 61-39

at 9; Doc. Nos. 61-90, 61-91; Doc. No. 65-1 at 194:15-196:25; Doc. No. 73-1 at 291:17-292:10),


                                                   80
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 81 of 84. PageID #: 13510




Parmjit, Gurai’s wife, who was responsible for keeping track of payments to GLC drivers, also

worked in AMX’s billing department (Doc. No. 63-1 at 15:7-9), GLC relied on AMX to find and hire

drivers (Doc. No. 73-1 at 167:22-24; Doc. No. 65-1 at 98:9-99:9), Plaintiffs negotiated their lease

purchase agreements with Cain (Doc. No. 12-1 at 120:9-23, 193:19-194:4; Doc. No. 13-1 at 109:18-

110:8), and an AMX employee assisted Parmjit in preparing Plaintiffs’ settlement statements under

their lease purchases (Doc. No. 62-1 at 57:3-60:12, 81:4-84:14). Based on this evidence, there is at

least a question of fact as to whether GLC was an affiliate of AMX such that it was subject to the

Truth-in-Leasing regulations prior to 2015 as well. Therefore, GLC is not entitled to summary

judgment because of its status as a non-carrier.

       Next, AMX and GLC argue that they are entitled to summary judgment because Plaintiffs

have not established any provable damages. (Doc. No. 81 at 14-17.) The Court disagrees. 49 U.S.C.

§ 14704(a)(2) provides that “[a] carrier or broker providing transportation or service subject to

jurisdiction under chapter 135 is liable for damages sustained by a person as a result of an act or

omission of that carrier or broker in violation of this part.” Though it appears that the Sixth Circuit

has not directly addressed this provision, “other circuits require plaintiffs to prove actual damages.”

Davis v. Colonial Freight Sys., Inc., No. 3:16-CV-674, 2018 WL 11225871, at *9 (E.D. Tenn. Mar.

2, 2018); see, e.g., Owner-Operator Independent Drivers Ass’n, Inc. v. Swift Transp. Co. Inc., 632

F.3d 1111, 1122 (9th Cir. 2011) (“Each court that has addressed the issue, including our own, has

agreed that the statute requires proof of actual damages.”); Owner-Operator Independent Drivers

Ass’n, Inc. v. Landstar Sys. Inc., 622 F.3d 1307, 1325 (11th Cir. 2010) (“Those courts that have




                                                   81
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 82 of 84. PageID #: 13511




considered this issue have reached the conclusion that § 14704(a)(2) requires evidence of actual

damages.”). 12

         Although Defendants contend that Plaintiffs cannot prove any actual damages because they

were paid correctly according to the lease purchase agreements at issue, the Court finds that a genuine

issue of fact exists with regard to that question. First, as discussed above, neither parties’ expert’s

conclusion with respect to whether Plaintiffs were overcharged or not properly charged with respect

to repair expenses was reliable and excluded from the Court’s consideration. Thus, there is a question

of fact as to whether deductions were properly taken from Plaintiffs’ pay, which would result in actual

damages if Plaintiffs were overcharged. See 49 C.F.R. § 376.12(h) (“The lease shall clearly specify

all items that may be initially paid for by the authorized carrier, but ultimately deducted from the

lessor’s compensation at the time of payment or settlement, together with a recitation as to how the

amount of each item is to be computed.”).                   In addition, even crediting Defendants’ expert’s

conclusions, Grassi concluded that Goodwin had earned approximately $9,000 above expenses in

credit toward the purchase of Unit 155. (Doc. No. 76-2 at 6.) Yet, Goodwin was not returned any of

his escrow fund. See 49 C.F.R. § 376.12(k)(6) (“The lease shall further specify that in no event shall

the escrow fund be returned later than 45 days from the date of termination.”).

         The parties also agree that detrimental reliance may be sufficient to establish actual damages,

analogous to a showing of damages based on a violation of the Truth in Lending Act, which similarly

requires certain disclosures prior to contracting. See United States v. Petroff-Kline, 557 F.3d 285,




12
  Plaintiffs contend they are entitled to recover all deductions from their pay as damages, citing two out-of-circuit cases
that adopted this approach. See Brinker v. Namcheck, 577 F. Supp. 2d 1052, 1063 (W.D. Wis. 2008); Bonkowski, 2004
WL 524723, at *3. The Court finds these cases unpersuasive, given the strength of authority holding that actual damages
are required.
                                                           82
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 83 of 84. PageID #: 13512




297 (6th Cir. 2009) (“To establish detrimental reliance, the debtor must demonstrate that he or she

would either have received a better interest rate for the loans elsewhere or would have elected not to

take the loan had the required information been available.”). The Court agrees with Plaintiffs that it

is highly questionable whether they would have entered into their respective lease purchase

agreements had a written lease been presented as required by the Truth-in-Leasing regulations, which

may have alerted Plaintiffs to the possibility of large deductions from their pay occurring without

them ever obtaining title to their trucks. Thus, having considered each of AMX’s and GLC’s

arguments, the Court finds that they are not entitled to summary judgment.

       Finally, however, the Court concludes that summary judgment is warranted in favor of IFG

and the individual Defendants with respect to Count Fourteen. As noted above, these Defendants are

not liable based on a joint venture theory or under a veil piercing theory. Plaintiffs’ only theory of

liability with respect to IFG and the individual Defendants is that they personally participated in any

violation. However, there is no allegations that IFG was in any way involved in Plaintiffs’ lease

purchases. Thus, summary judgment in favor of IFG on Count Fourteen is warranted. With respect

to the individual Defendants, there is some support that corporate officers may be held liable if they

personally participate in statutory violations. See State ex rel. Cordray, 2016 WL 5408651, at *4-5.

However, “[c]ases involving statutory violations have additional support beyond the personal

participation theory of liability: the language of the statute applies to the individual who violates the

statute and to a corporation.” Id. at *5. Here, Plaintiffs have not cited to any Truth-in-Leasing

regulations that would support holding officers or employees directly liable for violations, as the

regulations at issue specifically apply to authorized carriers. See 49 C.F.R. §§ 376.11, 376.12. Thus,




                                                   83
Case: 1:18-cv-01014-PAB Doc #: 99 Filed: 03/05/21 84 of 84. PageID #: 13513




the Court finds summary judgment warranted in favor of the individual Defendants on Count

Fourteen.

       Accordingly, genuine disputes of material fact exist that preclude granting Plaintiffs’ Motion

for Partial Summary Judgment and summary judgment in favor of either AMX or GLC. However,

summary judgment is warranted as to Count Fourteen in favor of IFG and the individual Defendants.

IV.    Conclusion

       For the reasons set forth above, Plaintiffs’ Motion for Partial Summary Judgment (Doc. No.

61) is DENIED, Defendants’ Omnibus Motion for Summary Judgment (Doc. No. 75) is GRANTED

IN PART and DENIED IN PART, GLC’s Motion for Summary Judgment (Doc. No. 76) is

GRANTED IN PART and DENIED IN PART, Defendants’ Motion to Strike Ickert Report (Doc. No.

79) is GRANTED IN PART and DENIED IN PART, Defendants’ Motion to Strike Brady Report

(Doc. No. 80) is GRANTED IN PART and DENIED IN PART, and Plaintiffs’ Motion to Exclude

Grassi Testimony (Doc. No. 95) is GRANTED IN PART and DENIED IN PART.

       In sum, in accordance with the above, the following claims remain: (1) Plaintiffs’ claims for

breach of contract under Count One against AMX and GLC; (2) Plaintiffs’ claims for fraud under

Count Four against AMX; (3) King’s claim for conversion under Count Five against AMX and GLC;

and (4) Plaintiffs’ claims for violations of the Truth-in-Leasing regulations under Count Fourteen

against AMX and GLC. All claims against IFG, Dhillon, Gurai, Cain, and Kyle are dismissed.

       IT IS SO ORDERED.



                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: March 5, 2021                                  U. S. DISTRICT JUDGE


                                                84
